Case 1:18-mc-OS457-KAM1$JB Document 1-4 Filed 12/28/18.~ __ Page 1 of 68 Pag§s'l-D';§#§f 335

BROWN GAVALAS & FROMM LLP

Attorneys for Movant ¢

AMERLCAN sTEAMsHiP oWNERs \\/\ATSU_|V|OTO, J.
MUTUAL PROTECTION AND

INDEMNITY ASSOCIATION, INC.

555 Fifth Avenue

New York, NY 10017

Tel: (212) 983-8500

Fax: (212) 983-5946

 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
_____________________________________________________ X

 

In Re: Motion to Quash Subpoena issued to
Arnerican Steamship Owners Mutual
Protection and Indemnity Association, Inc.
dated December l7, 2018.

_____ __ _______________X

 

DECLARATION ()F DAVID H. FROMM, ESO.

I, David H. Fromm, hereby declare as follows:

l. l am admitted to the bar of this Court and am a partner With the firm of Brown
Gavalas & Fromrn LLP, attorneys for Movant, American Steamship Owners Mutual Protection
and Indemnity Association (the “American Club”). As such, I have knowledge of the facts and
circumstances of this matter. My statements herein are based upon my review of the tile
maintained at the above-named law firm. I respectfully submit this declaration in support of the
Anierican Club’s motion to quash the Subpoena to Produce Docurnents, lnformation, or Objects
or to Permit Inspection of Premises in a Civil Action, dated December 17, 2018, (the
“Subpoena”) issued by Pacific Gulf Shipping Co. (“Pacitic”) on the grounds that the Subpoena
Was not authorized by the United States District Court for the District of Oregon in the

Supplemental Adrniralty Rule B Attachment proceeding from Which it Was issued, is unduly

 

Case 1:18-mc-03457-KAI\/|1__S.]B Document 1-4 Filed 12/28/18- _._Page 2 of 68 Page|D #: 34
burdensome, is impermissibly overbroad, fails to allow a reasonable time to comply, and seeks
privileged and confidential documents and communications

2. Annexed hereto as Exhibit “A” is a copy of the Subpoena that Pacitic served upon
the American Ciub Decernber 17, 2018.

3. Annexed hereto as Exhibit “B” is copy of the Vel'itied Complaint For Attachment
of Vessel fn Adrniralty, dated December 3, 2018, filed in the action titled Pacz'j?c GuHSthping
Co. v. Adamastos Shlppi`ng & Trading S.A., et al., Civil Action No. 3:18-cv-02076-MO, which is
pending in the United States District Court for the District of Oregon - Portland Division (the
“Oregon Action”).

4. Annexed hereto as Exhibit “C” is a copy of the Order Authorizing Issuance of
Process of Maritime Attachment and Garnishment fried in the Oregon Action on December 3,
2018.

5. Annexed hereto as Exhibit “D” is a copy of l\/lotion to Vacate the Maritime Ruie
B Attachrnent Order (without accompanying Declarations) filed by Vigorous Shipping &
Trading S.A. (“Vigorous Shipping”) in the Oregon Action on December 3, 2018.

6. Annexed hereto as Exhibit “E” is a copy of the docket sheet for the Oregon
Action that was printed on December 27, 2018.

7. Annexed hereto as Exhibit “F`” is a copy of Plaintit`t"s Discovery Plan Proposal
filed by Pacii`lc in the Oregon Action on December 13, 2018.

8. Annexed hereto as Exhibit “G” is a copy the of Response to Plaintiff"s Discovery
Plan filed by Vigorous Shipping in the Oregon Action on December 14, 2018.

9. Annexed hereto as Exhibit “H” is a copy of the Emergency Motion for Extension

of Time to Complete Depositions filed by Pacitic in the Oregon Action on December 17, 20l 8.

 

Case 1:18-mc-03457-KAI\/|-$.]B Document 1-4 Filed 12/28/18 .._Page 3 of 68 Page|D #: 35

10. Annexed hereto as Exhibit “l” is a copy of the Response in Opposition to
Emergency Motion for Extension of Time to Cornplete Depositions (Without accompanying
Deciarations) fried by Vigorous Shipping in the Oregon Action on December 18, 2018.

l declare under the penalty of perjury that the foregoing is true and correct.

Dated: New York, New Yori<

December 27, 2018 /?%
/ //

”Wt)A\/ir) H FRoMi\/l

 

 

 

Case 1:18-mc-03457-KAI\/|-_S__.]B Document 1-4 Filed 12/28/18- _Page 4 of 68 Page|D #: 36

 

AO 385 (Rev. 02/|4} Sut)pocna to Producc Documents, information or Objects or to i"crmit lnspoction of i’rcml`sns in s Civi| Acrion

UNrrBD STATES Dis'rarc'r CoUR'r

for the
District of Oregon

Paclhc Guii Shipping Co..
Plar'n!ijj?'
V

. Civii Action No. 3:13'““”"02076'5\/!0
Adamaslos Snipping & Trading S.A., et a|.

Dq;?zndonr

SUBPOENA TO PR()DUCE DOCUMEN'I`S, UFORMATION, OR OBJECTS
OR TO PERMIT INSPECTION ()F PREMISES IN A CIV'IL ACTION

TD; Arnerican Stearnship Owners Nlutual Protection and |ndernnity Assooiation inc.

7 cio Siri_pownors C`lnirns Bureau inc.
(Name qum~sr)): to whom this subpoena is directed

6 Productz'on: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents electronicaliy stored int`ornnitionl or objects, and to permit inspection, copying, testing1 or sampling of the

material:
See Attachment A

Plaoe: Chaios & (;Gl p_C_ Date and 'l`irne:

55 HBl"l'liiiOl'l AVB|'|UG, OySiel` BEIY, NY l 3771 ‘ 12[31/2015 1000 am
gmc@cha|oslaw.com; hsparltman@chalosiaw.corn

l'J Inspecn'on ofPremise.r: YOU ARE COMMANDEI) to permit entry onto the designated premisesl land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that tire requesting party
may inspect, measure, survey, photograph test, or sample the property or any designated object or operation on it.

Placc: ' Date and Time:

 

Tire following provisions of Fed. R. Civ. P. 45 are attached - Ruie 45(0), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Daw; tarr/2018

 

 

CLERK OF COURT
OR .
eve t ©/~ , rcra rise
Sr`gnrrtrrre ofCler!t or .Depury Clerk w/ll!o.r'ney 's signature
The name, address, e~niail address, and teiephonc number of the attorney representing (name ofparny u___EE_l”@§`-__§_L{§f _________

§[Litti?_l,'}$l_QQ;M__,m s _ w _ __ , who issues or requests this subpoena, are:

Briton P. Sparkrnan. 55 Harniiton Avenue, Oyster Bay. NY 11771, 516-?14~4300, bsparkman@chaios|aw.com

Notlce to the person who issues or requests this subpoena
ii`this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed Fed. R. Ciy, P. 45(a)(4).

 

 

 

 

Case 1:18-mc-03457-KAM-$JB Document 1-4 Filed 12/28/18.."_ Page 5 Of 68 Page|D #: 37

AO 883 {Rev. 02!14) Sui>poena to Produce Documcnt.s, information or Objecis otto Pennit inspection ot`Prcmises in a Civii Action (Pagc 2)

Civil Actiot‘t No. 3118'¢ "02076'|“0

PROOF OF SERVICE
(This section should nat be filed with the court unless required by Fed. R. Civ. P. 45.)

i received this Si.tprt?»i‘ta for (narrre of individual and ir'h'e. ifany)

GI\ (dai'e)
ij i served the subpoena by delivering a copy to tire named person as follows:
on (dare,i ; or

ifJ l returned the subpoena unexecuted because:

Untess the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
tendered to tire witness the fees for one day’s attendance and tire mileage allowed by law, in the amount of

$

My fees are $ for travel and $ for services, for a total of $ 0.00

l deciare under penalty of perjury that this information is true.

Date:

Server 's signature

Prinren’ name and rifle

.S`erver 's address

Additional information regarding attempted service, ctc.:

 

 

Case 1:18-mc-03457-KAI\/|-$.]B Document 1-4 Filed 12/28/18- kF’etge 6 of 68 Page|D #: 38

AO BEB (Rev. 02/14) Sul)poena to Piotlut:e Doeumeats, information or t)bjceti or to Perinit inspection of Prcmi'ses in a Civil Aetion(Page 3)

 

aeaerai note or civil Preeeciut-e 45 (o, trn, re), ann igi incentive 1211/tsi

{c} Plnee of Cornpliance.

(t) For o Tr!al. Heiirtag. ar Ucpniilri‘mi. rt subpoena may command a
person to attend a trial, ltearini;, or deposition only as l`ollows:
(A) within 100 miles ol` where tire person resides is employed or
regularly transacts business in persort; or
(B] within the state where the person resides, is employed or regularly
transacts business in person, if`the person
(i) is a party or a party's of’licer‘, or
(it') is commanded to attend a trial and would not incur substantial
expenses

(2) Far Oi'l'ier Dt'scovary. A subpoena may command:

{A} production o$`tloeitnicnts, electronically stored information or
tangible things at ii place within llltl miles ofwlu:re the person resides, is
employed m regularly transacts business i`ii pcisoii; and

(B] inspection ol‘prctnises at the premises to be inspectedl

td) t'rotet:tt‘ag a Person Su bject to a Subprieaa; Eatoreeatent.

(l) .'li'rii’rfi'iig Uitr{rte Brtrali.-'.ir or lt`.\'pciia'c; r‘i‘artcrlon.r. i't party or attorney
responsible t'or issuing and serving a subpoena must lake reasonable steps
in avoid opposing undue burden or expense on ti person subject to thc
subpoena 'l'lic court l`t>r the district where compliance is required insist
enforce this duty unit impose no appropriate sanctioit--~wl'iich tony include
lost earnings ~.ni<l reasonable tittorney's lecswoa a party or attorney w|tn
fails to comply

(2) Corrumiritl rti Prorii¢t'e Mrireri'rrlr ar l"c.rmlr hispi.'crlon.

[A) /lp_oearonce i\"m' chirir‘r’d. .»‘\ person cotitnttindctl to produce
docitmerits, electronically stored informailoii, or tangible ttii'iii;.i, oi' to
permit die inspection ol‘prcnn`ses, need not appear in person at the place of
production ni inspection unless also commanded to appear t`or n depositionl
tieitr'i:ig, or trials

itl) Ohjei,'rioii.t A poison commanded to produce documents or tiaigible
things or to permit inspection tony serve on t|tc party or attorney designated
in tlie subpoena a written objection to iii.\'pecliiig, copying. lesting. or
sampling any or it|| oftlie materials or to inspecting tlii: premises-or to
producing electronically stored inl'omtiitlon iii the l`omt or E`orms requesterl.
‘i`|ie objection must be served ltut`orc the earlier of` tlic tiine specified t`or
compliance or lit days alter tlic subpoena is served if on objection is rnurle,
the l`ollo\viiig niles apply.

til fit any little1 ott notice to the continuation personl t|te serving ptuty
may move tltc court l`or the district where compliance is required For nn
outer compelling production or inspection

till ‘l`liese acts maybe required only as directed iii the oider, dial tlii.x
order ittttst protect o person \vlto is neither a party nor ii pariy's oil`iccr l`i‘oin
signr`l`teiutt expense resulting t`roin compliance

t.l) Qims.lii'tig cr nfoa'ifi-'i‘iii; ii .S’ribpoerm.
tr\) il’!tcit Rr'<iiri'reril fla timely motion, the court for the district where
compliance is required iiiiist quash or modily a subpoena thnt:
(i) fails to allow a reasonable time to eomp|y'.
(ii) requires a person to comply beyond the geographical limits
specilied in Rulc 45{¢:)',
tiil) requires disclosure of privileged or other protected matter, il`no
exception or waiver applies; or
tiv) subjects ii person to niittiic landon
fbi lt’.'ii=n E’ci'iirilr¢d. 'l`t) protect ii person subject to or affected by a
subpoena the court lot the district where t:oiitp|intiec is required muy. on
inoiion, quash or modify tlie subpoena it` it reipiirc.i;
(i'} disclosing ii lrittlt: secret or other conlidential researclt,
development, or commercial inl`oratation; or

l"or access to subpoena materials see ch R C§v l~‘ il.lla) C`ott'it'l'\ilte¢ N‘Jl¢ l20!3)»

{ti) disclosing en unrctei'tted expert's opinion or attenuation that does
not describe specific occurrences in dispute and results from the cxperi's
study that was not requested by a paity.

{C] Specifljir‘itg C'oira'i`i'i'ons as orr /Ii're'riio!tve. Ert the circumstances
described itt Rulc 45(d)(3)(l3), tlic court may, instead ot`quaslir'ng or
modifying a snbpoeita, order appearance or production under specified
conditions iftbe serving party:

(l) shows ii substantial need for the testimony or material that cannot be
otherwise met without undue hardship; and

(i'l) ensures that die subpoenaed person will he reasonably compensated

 

tc} Dntie.s la Respond'tng iii a thpoena.

ill Prudricl)rg Dot'umerii's or Ei'ec'rmni'eally .S‘roren' I:ifarmtrrl¢m. Tliese
procedures apply to producing documents or electronically stored
information

(l\) Dociioiwit'.v. A person responding to asubptiena to produce documents
must produce them int they are kept in tlio ordinary course or"business or
intist organize and label theiit to correspond to the categories iii llie deiitiind.

(H) Fo."iii_;`r)i' i"mri'rici'rig l';`{ociroittcullv Srori:ri' liifor'tiinrioii N'r)i S;,iecijieri‘
ll':l subpoena does riot specify ti l`orni i`or producing electronically stored
iiiloiitiatlon, ttie person responding must produce it in a lomt or l'orms tn
\vlticli it is ordinarily maintained or iii it reasonably usable l`oriti or forms

(C) Elecrronicoll_it Sfored fnforinatiori Prodiiced i'ri Oni'y U.'ie Forrri. Tbe
person responding need not produce the same electronically stored
information in more than one form

(D} firocce_rsfblc Ei'ecrrom`ccr![y Srored information 'l'he person
responding need riot provide discovery ot`eleclrnnically stored information
front sources that the person identifies as iictt reasonably accessible because
ofttndue burden or cost. Ori motion tn compel discovery or lot a protective
order. the person responding inust show tlt.'it the iiil'ol‘niittion is not
reasonably accessible because oi`niiiltii.' burden or cost %|`tliat showing is
madel the court may nonetheless order discovery front snell sources ifthe
requesting party shows good cruisel considering i|ie limitations ot`Rule
'.EG(bl[§ll(i'.`] 'l`lte coitit may Spccil`y conditions lin the discovery

ill Cmtmi'ng Prlitti'egc or Prorectton.

(i\l nomination Wi‘i'hliei'd. A person withholding subpoenaed information
under a claim that it is privileged or subject to protection as trial-preparation
material must:

tt) expressly make the clni`in; and

(ii) describe the nature ol`llie. withheld doctrinctils` coinirtunicutt`otl$. ltl
tangible things in ii manner tliiit, without revealingj information itself
privileged or pioti:ctcil_ will citable tlti: parties to assess the cl.'il`rn

tll) iri/invitation Pi‘t)u'nccd lt'inforrriatt`oti produch trt response to a
subpoena rs subject to a claim ol"privilegc or ol`pi'oteetlon ns
ti'ial~oi“eparation ritatcria|, llie person looking the claim may notify any piiity
that received the information oftlie claim aritl the basis t`nr it ritter being
notiflcd. u petty must promptly rettun, seqtn:ster, or destroy the specified
information nntl any copies il lia.s', most not use or disclose the information
until Lhe ciatiit is resolved, must take reasonable stepsl to retrieve the
information it'tlte partyl disclosed i`t before being iiriti[`icd; anthony promptly
present the rittoi'mutina lanier seal to the i:onit lirr lite district where
compliance ts tctpii`red i`or a detentiirnitioit olttii: olrtntr 'l'lii: person who
produced tltt: information nuisl preserve tltc inlonnnti`oii until the c|itini is
resolved

 

 

li;} Contempt.

'l`he court for the district where compliance is rcquircd_ant§ also, after a
motion is transferredl the issuing court-may hold in contempt a person
who, having been served, fails without adequate excuse to obey die
subpoena er an order related to it.

 

 

Case 1:18-mc-03457-KAI\/|.-.S.]B Document 1-4 Filed 12/28/18 Page 7 of 68 Page|D #: 39

5

messages

I. DEF{NITIONS ANI) INSTRUCTIONS

I. Unless the context of a particular request indicates otlterwise, the relevant time period to
which each request refers is January i, 2014 to the present

2. Comrnunication. The term “communication’1 means the transmittal of information (in the
form oi`l"acls, ideas, inquiries or otherwise).

3. Document. The term i‘ciocnment” is defined to by synonymous in meaning and equal in
scope to the usage of the term “documents or electronically stored information" in Fed. R.
Civ. P. 34(a)(i)(A) and Fed. R. Civ. P. 45. A drail or non-identical copy is a separate
document within the meaning of this term. “Documents,” “documentation," and
“cornrnunications” include, but are not limited to, the following items within the
possession, custody, or Control of Plaintifl` or known by Piaintiff to exist, whether such
items are typed, printed, drawn, si<etched, photograplied, recorded, or written by hand:

Contracts; correspondenee', telegranis; memoranda; statements; reeords;
reports; books; summaries and/or records of conversations; summaries
and/or records of personal conversations; diaries; forecasts; orders', bills;
invoices', checl<s; statistical statements; books or accounts; studies; graphs;
charts; work papers; indices; data sheets; data processing cards; analytical
reeords,' minutes and/or records of meetings and conferences; reports and/or
summaries of entries; reports and/or opinions of eonsultants; appraisais;
records; reports and/or summaries of negotiations; brochures; lists;
periodicals; pamphlets; circuiars; trade ietters; newspaper clippings; press
releases; notes; projections; working papers; photographs; drawings; tape
i'ecordings', and all other written, printed, recorded, Or graphic matter,
photographic matter, or other matter, however produced or reproduced

4. The terms “plaintiff" and “defendant"` as weil as a party’s full or abbreviated name or a
pronoun referring to a party mean the party and, where applicable1 its oificers, directors,
employees partners, corporate parent, subsidiaries or affiliates

A. “Piaintiff’” shall mean and refer to i’laintit`f, Pacii'ic Gulf Shipping Co., and
includes their agents, representatives attorneys and/or anyone else acting on
its beiia|i`.

 

 

Case 1:18-mc-03457-KAI\/|-.S.]B Document 1-4 Filed 12/28/18- ,,__Page 8 of 68 Page|D #: 40

B. “Defendants” shall mean and refer to Del`endants, Vigorous Shipping, Blue
Wall, Phoenix, and rtdamastos Shipping (referred to collectively hereafter as
“Defendants”), and includes their officers, directors, employees, agents,
servants, representatives and all other individuals acting on their behalf.

5, The terms “individual"` or “individuals” and “person" or “persons” shall mean each and
every individual, corporation, partnership, association, joint venture, tirm, group,
cooperativel governmental department, and agency (federal, state, or local), division,
subsidiary, social or political organization, or any other entity cognizable at iaw, whether
real orjnridical or incorporated or unincorporated

6. When used with respect to an object or other physical thing, “`identit`y” or “identity” shall
mean to give (a) a description, including such characteristics as dimensions, weight, colon
and construction material(s); (b) the identity cf the manufacturer, builder, or creator; (c)
the date of`tbe manufacture building or creation; and (d) the present location

7 . The term “account" includes any bank aecount, escrow account, brokerage account,
checking account, investment account, money market account, securities account, or any
other type of account maintained by and through You or any of Your affiliates subsidiaries
or related companies

8. The term “Yon” or “Your” means American Steamship Owners Mutuai Protection and
indemnity Association inc. (r`.e. The American Club), Shipowners Claims Bureau lnc., and
or your representatives, managers, employees, lawyers, agents, and/or any other person
acting for and on your behalf

9. Thc term "concerning” means relating to\ referring to, describing evidencing, or
constituting

lO. The terms “all,’1 “any,” and “each” shall each be construed as encompassing any and ali.

l i. The connectives “and” and “or” shall be construed either disjunctively or conjunctively as
necessary to bring within the scope of the discovery request all responses that might
otherwise be construed to be outside ot" its scope.

l2. 'l`he use ofthe singular form ot`any word includes the plural and vice versa.

13. "i"he term “anyone acting on your behali" includes, but is not limited to, your attorneys,
investigators, and/or representatives whether hired or appointed by you.

 

Case 1:18-mc-03457-KAM<_SJB Document 1-4 Fi|eo| 12/28/18 .`_Page 9 of 68 PagelD #: 41

14. il` you contend that any document that would otherwise have been produced may be
withheld on grounds that it is privileged under the attorney/client privilege, the work
product doctrine, or any other basis, then each such document shall be fully identified in
writing by stating those persons having knowledge of any facts related to the claim ol`
privilege and all events, transactions or occurrences related to the claim oi` privilege
except that the substance need not be described to the extent that it is privileged

l5, “Possession, cnstody, or control” includes the joint or several possession, custody, or
control, not only by the person to whom these requests i`or production arc addressed, but
also thejoint or several possession custody, or control by each or any other person acting
or purporting to act on behalf ot` such person, whether as attorney, accountant1 or otherwise

l6, lt` any document requested herein was at one time in existence but has been lost, discarded
or destroyed, identify such document as completely as possibie, providing as much of the
following information as possible:

A. the type of document;

B. its date;

C. the date or approximate date it was lost, discarded or destroyed;

D. the circumstances and manner in which it was lost, discarded or destroyed;

E. the reason or reasons for disposing of the document (ii" discarded or
destroyed);

F. the identity ot` all persons authorizing or having knowledge of the
circumstances surrounding the disposal of the document;

G. the identity of the person(s) who lost, discarded or destroyed
the document; and

ll, the identity of all persons having knowledge of the contents thereofl

 

Case 1:18-mc-03457-KAI\/|.-S__.]B Document 1-4 Filed 12/28/18- Page 10 of 68 Page|D #: 42

H. accumme

i. Any and ali docurnents, materials, and items maintained in your t"lle and records i`or
the vessel the MfV ADAMASTOS_

2. Ali billing records You issued with respect the Certiiicates of Entry for the M/V
ADAMASTOS, including but not limited to invoices for Protection & indemnity lnsurance;
Freight, Demurrage & Defense Insurance; and any other policies and/or applicable riders;

3. All documents materials, and/or records evincing payment of the annual premiums
For tire l\fl/V ADAMASTOS including but not limited to documents demonstrating the originating
bank account information, copies of cancelled checks, wire fund transfer details, and/or any other
payment records

4. Any and all correspondence and/or communications to, from, by and/or among The
American Ciub, Blue Wall, Phoerli><, Adamastos Shipping, and/or any other person or organization
concerning and/or related to:

A) The entry ofthe M!V ADAMASTOS;

B) Payments of the annual premiums for the Mf\/ ADAMASTOS;

C) Ciaims submitted on behalfoi`thc l\/I/V ADAMASTOS;

D) Denial ot` any claims Subrnitted on behalf ol` the i`\/i/V ADAMASTOS by lite
American Clui);

E) The detention and ultimate abandonment of the M/V ADAMASTOS in Brazil
during the period ot`July 31, 2014 to June 30, 20i5.

5. The Clair,n Fite for any clairn(s) submitted by Adamastos Shipping, Phoenix, Blue
Wall, and/or any other person or organization i`or and on behali`ot` the MfV ADAMASTOS during

the period ol" january i, 2013 to present

 

Case 1:18-mc-03457-KAI\/|=S.]B Document 1-4 Filed 12/28/18l \_Page 11 of 68 Page|D #: 43

6. Any and ail documents, materiats, and items maintained in your fite and records for
the vessel the M/V VEGOROUS.

’I. All hitting records You issued with respect the Certiticates of Entry for the M/V
VEGOROUS, including hist not limited to invoices for Proteetion & Indernnity insurance; Freiglit,
Demurrage & Defense insurance; and any other policies and/or applicable riders',

8. Aii documents, rnateriais, and/or records evincing payment oftiie annual premiums
for the M/V V]GOROUS inciuding but not limited to documents demonstrating the originating
bank account information, copies of canoeiled cltecl<s, Wire tend transfer details, and/or any other
payment records

9. Any and all correspondence and/or eolnn‘lunications to, li'om, by and/or among The
American Club, Blue Wall, Phoenix, Vigorous Shipping, and/er any other person or organization
concerning and/or related to:

A) The entry ofthe M/V VEGOROUS;

B) Payments of the annual premiums for the M/V ViGOROUS;

C) Claims submitted on behali`ot`the M/V VIGOROUS;

D) Denial of any claims submitted on behalf ot` the M/V VIGOROUS by The
American Cltcl');

]0. 'i`he Clairn Fite for any oiaian(s) submitted by Vigorons Shipping, Phoenix, Blue
Wall, and/or any other person or organization for and on behatf of fite M/V ViGOROUS during
the period of January 1,2014 to present.

t i. Any and all documents, matcriais, and items which shows the board members for

The Ainerican Club for the years 2014, 20i 5, Z(iié, 2017, and 20]8.

 

Case 1:18-mc-03457-KAI\/_|-»S.]B Document 1-4 Filed 12/28/18 -.Pa e 12 of 68 Page|D #:¢__44
Case 3:18-0\/-0 §6-|\/10 Documentl Flled 12,'03!1” §P ge lo 18 jj

David R. Boyajian, OSB #112582
Email: dbova`ianfr:t`zscir\-vai)e.corn
Kent Roberts, OSB #801010
Emaii: ckr'obei'ts(c_iiscliwaive.eom

SCHWABE, WILLIAMSON & WYATT, P.C.
EZil SW 5th Ave., Suite 1900

Portiand, OR 97204

Telephone: 503.222.9981

Facsirniie: 503.796.2900

 

Aftorneysfor Pfai`nfr.'jj“
IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF OREGON

PORTLAND DIVISION
PACIFIC GULF SHIPPING CO., § Case No. 3:
§
Plaintiff, §
§ VBRIFIED COMPLAINT FOR
v. § ATTACHMENT OF VESSEL
§
ADAMASTOS SHTPPTNG & TRADING § IN ADMIRALTY
S,A., VIGOROUS SHIPPING & TRADING §
S.A., BLUE WALL SHIPPING LTD., and §
PHOENIX SHIPPTNG & TRADING S.A., §
§
Defendants. §

Plaintit`f, PACIFiC GULF SI-HPP!NG CO. (hereinatter “PACIFIC GULF” or “Plaintift”),
by its undersigned counse|, as and for its Verit`led Complaint against Defendants ADAMASTOS
SI-IIPPING & TRADING S.A. (hereinafter “ADAMASTOS SHIPPING”), VIGOROUS
SI-HPPING & TRADING S.A. (hereinat`ter “VIGOROUS SHIPPING”), BLUE WALL
SHIPPFNG LTD. (hereinafter “BLUE WALL”), and PHOENIX SHIPPING & TRAD}NG S.A.

(hereinat’ter “PHOENIX SHlPPING”) (colieotively the “Defendants”) avers and pleads as follows:

l

Verified Complaint

 

Case 1:18-mC-03457-KAI\/|-S.J Document1-4 F`| '
Case 3:18-0\1-( ?6-!\/|0 Documentl ing 12§081-[5}]8 `FF§Y;;€€J?SO?TL§S Page|D #`45

f

JURISDICTION, VENUE AND PARTIES

1. Subject matter jurisdiction of this Honorable Court is based upon admiralty and
maritimejurisdiction pursuant to 28 U.S.C. § l333 and is brought under the provision of Rule B
of the Supplemental Ruies for Certain Admiraity and Maritime Clairns. This case is also an
admiralty and maritime claim within the meaning of rule 9(h) of the Federal Rules of Civil
Procedure for claim of breach of a maritime contract. The Court also has federal question
jurisdiction pursuant to 28 U.S.C. § 1331 and 9 U.S.C. § 204.

2. Venue is proper in this matter as the property sought to be attached is currently
within the District ofOregon at the Temco Grain Terminal in Kalama, Washington in the Coiumbia
River.

THE PARTIES

3. At all times material hereto, Piaintiff PACIFIC GULF, Was and still is a foreign
company organized under the laws of The Marshail lslands.

4. At ali times material hereto, Defendant ADAMASTOS SHIPPING was and still is
a foreign company incorporated under the laws of Liberia and an address of “Care of PHOENIX
SHIPPING, 47~49 Akti Miaouli, 5“‘ F]oor, Piraeus 185 36, Greece.”

5. At all times material hereto, Defendant VIGOROUS SHIPPING was and still is a
foreign company incorporated under the laws of Liberia and an address of “Care of PHOENIX
SHIPPING, 47-49 Al<ti Miaouli, 5“‘ Floor, Piraeus 185 36, Greece.”

6. At all times material hereto, Defendant BLUE WALL, was and still is a foreign
company registered to do business in The Marshall islands and maintains an address of “Care of

PHOENIX SHIPPING, 47-49 Akti Miaouli, 5"‘ Floor, Piraeus 185 36, Greece.”

2

Verilied Complaint

 

ease1:18-mc-03457-KAl\/l-sJB Document1-4 Fil_d 12/23/13.~.Pa 914 t ap lo #:
case s:ta-cv-c gte-tito easement 1 alien 12103/1' ;;PYQ@ s ci 1b age 46

7. At ali times material hereto, Defendant PHOENIX SHIPPING was and still is a
foreign company which maintains an address at 47~49 Al<;ti Miaouii, 5th Floor, Piraeus 185 36,
Greece.

THE SUBSTANTIVE CLAIMS

8. On or about April 8, 20l4, Plaintiff entered into a charter party agreement with
Defendant ADAMASTOS SHIPPING for use of the M/V ADAMASTOS (hereinafter “the
Vessel”) for a period between ninety (90) days and one hundred and eighty (180) days The charter
agreement between Plaintiff and Defendant ADAMASTOS set forth specific terms, rights, and
obligations between the parties See copy cf the charter party agreement attached hereto as
Exhibit 1.

9. The April 8, 2014 charter party agreement is a maritime contract

10. At all relevant times the M/V ADAMASTOS was claimed to be owned by
Defendant BLUE WALL and was managed by Defendant PHOENIX SHIPP[NG.

11. At all reievant times notices and contact details for the Owners of the Vessel,
Defendant ADAMASTOS was listed as “PHOENlX SHIPPING.” See Exht’bit I.

12. Pursuant to the terms of the charter party, Plaintiff was to pay USD 9,000 per day
including overtime payable ten (10) days in advance plus USD 130,000 gross ballast bonus to
Defendant ADAMASTOS SHIPPING, payable every fifteen (15) days in advance in enchange for
the use of a seaworthy vessel. See Exhibit 1.

13. The parties further agreed to the arbitration of disputes arising out of the maritime
contract in London with English law to apply. Id.

14. Plaintiff duly complied with ali obligations under the terms of the charter party

agreement

3

Verified Complaint

 

er 11assesses-3aarrestee santana - retains rating 47

f

15. On or about iuly 14, 20l4, Plaintiff as disponent owners of the Vessel entered into
a sub-charter party agreement with Integris Co Ltd. for a one (l) time charter trip of one (1) laden
leg via Brazil to Singapore~}apan range carrying lawful/harmless grain products in bulk.

16. lntegris Co Ltd. sub-chartered the Vessel to Marubeni Corporation who was the
owner of the soyabean cargo to be carried by the Vessel.

17. The Vessei arrived at Sao Francisco Do Sul, Rio Grande on or about July 31, 2014
and commenced loading of a cargo of soyabeans starting at 0120 hours LT on August 1, 2014.

18. On or about August 5, 2014, the Vessel was inspected by Port State control in
Brazil. Brazilian authorities alleged there were no fewer than forty-two (42) deficiencies with the
Vessel. The Port State Control authorities detained the vessel pending further investigation and
rectification of the deficiencies

19. At or about 1855 hours LT on August 6, 20i¢i, the Vessel while still loading cargo,
broke free of her moorings and drifted to the middle of the channel before eventually grounding

20. The Vessel had loaded approximately 59,674.680 metric tons of soyabeans as of
August 6, 2014, at or about the time that she broke free of her moorings.

21. The Vessel commenced retloating operations with her own engines and thereafter
with the assistance of tugs and pilots, as well as by Salvors, Rebocadores do Brasil SA, and was
rel'loated on August 7, 2014. Subsequently, the Vessel was shifted to the inner anchorage north of
the terminal berth.

22. After the grounding, the terminal would not permit the Vessel to re»berth alongside
to load any remaining cargo without meeting various conditions, including the posting of security.
Owners ADAMASTOS SI-IIPPING failed, neglected, and/or refused to comply with the terminal

requirements and the Port Captain ordered the Vessel to shift to the outer anchorage, given the

4

Verit`ied Complaint

 

 

Case 1:18-mc-03457-KA|\/|-S_.JB Document1-4 Fi|eo| 12/28/18
Case 3:18~cv-C ;6-1\/10 Documentl Filad12t03!1

Vessel’s draft and the Poit State Control deficiencies and detention imposed on the Vessel.

23.

Over the course of the next six (6) months, the Vessel remained under detention,

failed to load the remainder of the cargo, and failed to complete the voyage as required under the

various charter party obligations

24.

During this period, numerous claims and causes of actions were commenced

against the Vessel by various third parties in Brazil, including (but not limited to) the foilowing:

25.

$1,078,512 action by the Salvors for unpaid fees and costs;

. $160,000 action by Sagres Agenciamentos Maritimos Ltda. for unpaid agency fees;

$8,250 action by Kronos Maritime Agent Limited for unpaid agency fees;

. An action by the Labour Prosecutor’s Office which fined the Vessel $19,000 per

day from the period ofNovember 26, 2014 ~ December 30, 2014. As of December
31, 2014, the LPO action fine was increased to $150,000 per day for non-
compliance through January lS, 2015, which was subsequently increased to
$i 87,000 per day.

On or about December 14, 2014, the Federal Government of Brazil commenced an
action directing the Vessel and her owners to make the necessary repairs to the
Vessel and deliver the cargo to its final destination

On or about January 3, 2015 the Master and crew of the Vessel commenced an
action to recover their wages they had not been paid while working on the Vessel.

On February 12, 2015, the Vessel was formally found and/or declared to have been

abandoned by her Owners and managers

26.

Marubeni Corporation sought to recover its loss of value of its soyabean cargo,

estimated to be $32,650,000 against lntegris Co Ltd. in London arbitration proceedings

5

Verified Complaint

-»Pa e 16 f68 Pa e|D #: 48
';nge 5 oci18 g

 

Case 1:18-mc-03457-KAI\/|-S_.]B Document 1-4 Filed 12/28 18 ~.Pa e 17 of 68 Pa e|D #: 49
case szla-cv-r _;s-ruo comment 1 sued taca/1 reg g

27. In turn, lntegris Co Ltd. filed claims against Plaintiff in London arbitration
proceedings and sought no less than $18,000,000 plus $559,219.68 for the damages and losses
caused by the Vessel’s failure to complete the voyage to Marubeni Corporation.

28. Integris Co Ltd. has sought an additional $737,451.82 in damages for overpaid hire,
commonication/entertainment/victualling fees, and fuel oil purchased

29. On or about June 6, 2016, Plaintiff pursued its claim in London arbitration against
ADAMASTOS SHIPPING for breach of the charter party agreement on the grounds that, inter
alta:

a. The Vessel was not suitable for loading, carriage, and discharge

b. The Vessel was not fit for service under the charter party or for any voyage and the
Vessel was not seaworthy and/or properly manned, equipped, and supplied

c. The Vessel did not comport with the regulations and/or requirement for any port,
port of call, or country.

d. The Vessel did not have up-to-date certificates on board.

e. ADAMASTOS SHIPPiNG breached their obligation under the charter party
agreement “to make the ship seaworthy, properly manned, equipped, and supplied,
and make the holds fit and safe for the reception, carriage and preservation of the
cargo.”

f. ADAl\/IASTOS SHIPPING breached the charter party agreement when
ADAMASTOS SHIPPING: (1) failed to take steps to remedy the deficiencies; (2)
failed to complete loading onboard the Vessel; (3) failed to commence its voyage
to China; (4) failed to deliver the cargo to China; (5) abandoned the Vessel, the

contracted voyage, the cargo, and carriage of cargo; and (6) failed to deliver the

6

Veritied Complaint

 

Case 1:18-mc-03457-KA|\/|-S.] ,
Case 3:18-cv-C ?6-i\/lO Docurnentl Fl|edl

i

|\)
‘--..
0
00
--._._
}....1
"`U

cargo to the discharge port.

30. As a result of ADAl\/IASTOS SHIPPING’s breach of the charter party agreement
and abandonment of the fully laden Vessel, Plaintiff PACIFIC GULF has suffered estimated
principal damages in the amount of no less than $l9,296,67l .50, plus applicable interest, costs,
and fees

31. On Aprii 19, 20l7, the Sole Arbitrator issued a final award against ADAMASTOS
SHIPPH\lG and declared that Plaintiff was entitled to be indemnified by ADAMASTOS
SHIPPING for any and all liabilities that Plaintiff “have or might be found to have or might in the
near future” related to the claims up the charter chain by Marubeni Corporation and integris Co
Ltd., plus applicable costs, fees, and interest. A copy ofthe Ftrst Fr`rial Award rs attached hereto

as Exhibit 2 .

COUNT I - RECOGN{TION AND ENFORCEMENT OF THE ARBITRATION AWARI)
UNDER THE NEW YORK CONVENTION

32. PACIFIC GULF restates and re-alleges paragraphs 1 - 31 in the above foregoing
Verified Complaint as if set forth herein.

33. Plaintiff hereby petitions this Court pursuant to the Federal Arbitration Act, 9
U.S.C. § 1 et seq., and the Convention on the Recognition and Enforcement of Foreign Arbitral
Awards, 9 U.S.C. § 20i et. seq. (the “New York Convention”), for an order confirming the Award
in favor of Plaintiff and against Defendants, joint and severally

34. The United States, Liberia, The Marshall lslands, and the United Kingdom (i`.e. the
country in which the Award was rendered), are signatories of the New Yorl< Convention.

35. Jurisdiction is proper in this Court pursuant to 9 U.S.C. § 203.

36. Venue is proper in this Court pursuant to 9 U.S.C. § 204.

7

Verifted Complaint

Document 1-4 Filed 12/28/18- Page 18 of 68 Page|D #: 50

 

 

Case 1:18-mc-03457-KAI\/|.-S.]B Document 1-4 Filed 12/28/18 .t_Page 19 of 68 Page|D #: 51
Case 3:18-cv-t §76-t\/l0 Document 1 titled 12l03/? P ge 8 of 18

37. 'l`he April 19, 2017 arbitration award is final and no appeal has (or can be) taken by
ADAMASTOS SHTPPING. Plaintiff respectfully submits that no grounds exist for refusal or
deferral of recognition or enforcement of the Award against the Defendants under the Convention.

38. For the foregoing reasons, Plaintiff requests that the Court enter judgment in favor
of Plaintiff and against Defendants recognizing and enforcing the Award in the amount of
$19,296,671.50, plus applicable interest, costs, and fees as per the Award.

39. Plaintiff hereby reserves the right to further petition this Court to confirm any
further award of interest or costs which may be rendered in respect of this matter.

COUNT II ALTER-EGO LIABILITY

40. PACIFIC GULF restates and re-alleges paragraphs l - 39 in the above foregoing
Verifred Complaint as if set forth herein.

41. The alter ego doctrine applies when either (l) the owner exercised complete control
over the corporation with respect to the transaction at issue, or (2) such control was used to commit
a fraud or wrong that injured the party seeking to pierce the veil.l

a. Factual Allegatlons of Domination and Control

42. Defendant BLUE WALL exercises complete control over Defendants
ADAMASTOS SHIPPING, VlGOROUS SHIPPlNG, and PHOENIX SHiPPlNG.

43. ADAMASTOS SHIPPING is merely a captive corporation through which its
parent, BLUE WALL entered the charter party agreement as alter ego. Defendants BLUE WALL
and PHOENIX SHIPPING abandoned the l\/l/V ADAMASTOS in Brazil in breach of the charter

party agreement, for their own benefit and to the detriment of Plaintiff PACIFIC GULF.

 

1 OS Shr'ppr'ng Co. v. Gr"r)baf Mar. T)'ttst(s) Pi'.iva'te Ltd., No. l l-CV-377-BR, 20l l U‘S. Dist. LEXIS 49054, al *15,
(D. Or. 20l l) {citing Ct'rarr v. Soc'y Expedr'tions, fric., 123 f",3d 1287, 1294 (9tl'r Cir. 1997)).

8

Verified Complaint

 

 

Case 1:18- mc- -03457- KAI\/|- S.]B Document 1- 4 Filed 12/28/18 Page 20 0f168 Page|D #: 52
Case 3: 18 »~cv 0 ';-6 l\/tO Document 1 Filed 12103/1' Page 9 of 18

44. Brothers George and Stathis Gourdomichalis, by and through their companies
BLUE WALL and PHOENIX SHIPPING exert dominion and control over the vessels in BLUE
WALL’s fleet, including the M/V ADAMASTOS and the M/V VIGOROUS through their single-
purpose entities ADAMASTOS SHIPPING and VIGOROUS SHIPPING, such that all Defendants
are in fact one (l) single business entity.

45. The M/V ADAMASTOS had a 2012 first preferred mortgage and the sole signatory
to the agreement on behalf of ADAMASTOS SHIPPING was George Gourdomichaiis. See
Aa'ama.s'!os Mortgage attached hereto as Exhibit 3.

46. BLUE WALL was established by George and Stathis Gourdornichalis for the
purpose of owning and operating a fleet of Vessels. See Bfae Wafl ’s strategy attached hereto as
Exhibir 4 .

47. BLUE WALL’s corporate officers include: George D. Gourdomichaiis as the Chief
Executive Officer; Stathis D. Gourdomichalis as the Chief Operating Officer; and Alexandros
(a.i<.a. “Aiex”) Hiadas as the ChiefFinancial Officer. See Exhc'bit 4.

48. PHOENIX SHIPPING was established by George D. Gourdomichalis to serve as
the ‘manager/operator’ ofBLUE WALL’s fleet of vessels. George D. Gourdomichalis is also the
PHOENEX SHIPPING’s Chief Executive Officer.

49. BLUE WALL holds itself out as a Vessei owner and states that: “lt operates wl
Mq, top quality dry bulk vessels. BLUE WALL has built a strong balance sheet, owns cash
flow generating vessels and is well positioned for growth through the cycle.” A copy of Blae
WaH ’s home web page is attached hereto as Exhibil‘ 5 .

50. BLUE WALL confirms that it owns and operates a fleet of eight (8) vessels listed

on its company Website: M/V BRAZEN; M/V COURAGEOUS; l\/i/V DAUNTLESS; l\/l/V

9

Verified Complaint

 

 

 

Case 1:18-mc-03457-KAI\/|-S.]B Document 1-4 Fi|_ed 12/28/18-- __Page 21 of 68 Page|D #: 53
Case 3:18~0\/~6 §6-|\/|0 Docurnent l Fl|ed 12t03/1 §;F>age 10 of 18

FEARLESS; M/V AUDACIOUS; i\/lfV DEFIANT; M/V INTREPID; and the M/V VIGOROUS.
A copy ofBlue Walt ’s fleet is attached hereto as Exht'bt`t 6.

51. Brothers George and Stathis Gourdornichalis acquired the vessels by raising equity
to purchase the vessels and spent over $45 million dollars on the M/V BRAZEN; M/V
COURAGEOUS; M/V DAUNTLESS; and the M/V FEARLESS. A copy of the press release
confirming same is attached hereto as Exhibt't 7.

52. BLUE WALL’s address for public inquiries is “c/o Phoenix Shipping and Trading,
47-49 Akti Miaouii, 5th Floor, Piraeus, l8536.” A copy of Btne Wall's contact information is
attached hereto as Exht`bit 8.

53. According to Equasis, an online database that provides information for marine
transportation, BLUE WALL’s fieet of eight (8) vessels is separately owned by different entities
The respective registered owners of the eight (8) vessels include: Brazen Shipping & Trading S.A.
as registered owner of the M/V BRAZEN; Courageous Shipping & Trading S.A. as registered
owner of the l\/l/V COURAGEOUS; Dauntless Shipping & Trading S.A. as registered owner of
the MfV DAUNTLESS; Feariess Shipping & Trading S.A. as registered owner of the M/V
FEARLESS; Audacious Shipping & Trading S.A. as registered owner of the MfV AUDAClOUS;
Defiant Shipping & Trading S.A. as registered owner of the l\t.[/V DEFIANT; Intrepid Shipping &
Trading S.A. as registered owner of the l\/l/V INTREPID; and Vigorous Shipping & Trading S.A.
as registered owner of the M/V ViGOROUS. A copy of the Eaaasts search ts attached hereto as
Exhi.bir 9.

54. VIGOROUS SHIPPING, along with the remaining alleged registered owners listed
on Equasis, provides its mailing address for the registered owner as “c/o Phoenix Shipping and

Trading, 47-49 Akti l\/iiaouii, 5th Floor, Piraeus, 18536.” Ia'.

10

Verified Compiaint

 

 

Case 1:18-mc-03457-KAI\/|.-S.JB Document 1-4 Fi_|eo| 12/28/18 Page 22 of 68 Page|D #: 54
Case 3:18-0\/-02` §-MO Docurnent 1 Fiied 12103/18 ?age 11 ot 18

55. Even though VIGOUROUS is ‘registered’ to VlGOUROUS SHIPPiNG, in
actuality, it is beneficially owned and operated by BLUB WALL and PHOENIX SHIPPING, by
and through the control of Messrs. George and Stathis Gourdornichalis.

56. Although each vessel in the fleet of BLUE WALL was registered in the name of an
individual one-ship company, BLUE WALL beneficially owned and operated these vessels as
assets of a single business enterprise; and the purported corporate independence of the respective
vessel owners was simply fictitious, as they were entirely subjugated to BLUE WALL’s business

goals and practices

57. VIGOROUS SI-HPPING, ADAMASTOS SHIPPfNG, BLUE WALL, and
PHOENIX SHIPPING are part of a single business enterprise disguised as separate business
entitiesl

58. The finances and business activities of Defendant BLUE WALL and the vessel-
owning entities including Defendants ADAMASTOS SHIPPING and ViGOROUS SHIPPiNG are
so intertwined, and there exists such a unity of ownership and interest between them that no
separation exists.

59. The Office of the Deputy Commissioner of i\/laritime Affairs for the Republic of
Liberia maintains copies of the first preferred mortgage for the l\/l/V VIGOROUS, which connects
the Defendants and the other vessel-owning entities and establishes Messrs. George and Stathis
Gourdomichaiis as the beneficial owners of the M/V VIGOROUS. A copy of the Vtgoroas

Mortgage ts attached hereto as Exht'bit 10.

60. On December 30, 2014, VIGOROUS SHIPPING and mortgagee CIT Finance LLC

entered into a first preferred mortgage agreement See Exhibit 10.

ll

Verified Complaint

 

 

 

Case 1:18-mc-03457-KAI\/|-S_.]B Document 1-4 Fi|~ed 12/28/18 .Page 23 of 68 Page|D #: 55
Case 3:18~0\/-0." _p-l\/lO Document 1 Fiied 12f03t1£ Page 12 of 18

61. Under the loan agreement, VIGOROUS SHIPPING pledged its only asset, the M/V
VIGOROUS, as collateral to secure a $24,150,000 loan for two (2) other entities, Brazen Shipping
& Trading S.A. (hereinafter “BRAZEN”) and Dashing Shipping & Trading S.A. (hereinafter
“DASHING”), both of which are owned, operated, and controlled by BLUE WALL. Id.; see also
Exhtbit 6; Exhr'btt 7; and Exhibit 9.

62. VIGOROUS SHIPPING, as collateral guarantor, agreed to guarantee all liabilities
of BlRAZEN and DASHING in the financial documents See Exhibit 10. Such guarantee was
given without compensation or an arms-length contract because VIGOROUS SHIPPING,just like
all other single purpose entities in the BLUE WALL fleet, is dominated and controlled by BLUE
WALL.

63. BLUE WALL, as parent guarantor, guaranteed all liabilities of BRAZEN and
DASHING in the financial documents Id.

64. Pursuant to Schedule l, Part A, of the mortgage agreement, VIGOROUS
SHIPPING, BLUE WALL, and borrowers BRAZEN and DASHING reflect that the address for
all communications is in “c/o Phoenix Shipping and Trading, 47-49 Akti Miaouli, 5"1 Floor,
Piraeus, 18536.”Id.

65. BLUE WALL, at the direction of Messrs. George and Stathis Gourdomichalis
regularly cross-guarantees and collateralizes each of the single purpose entities that it owns and
controls not for the benefit of the individual vessel owning company, but for the benefit of BLUE
WALL.

66. Defendant BLUE WALL regularly holds itself out to the maritime industry and
press as being the owning company which acquires, operates, and owns all vessels within the

commonly managed and operated fleet. See Exhibt't 5 and Exhibit 7.

12

Verified Complaint

 

Case 1:18-mc-03457-KA|\/|_-S_.JB Document 1-4 Fi|_ed 12/28/18 . Page 24 of 68 Page|D #: 56
Case 3:18-0\/~0§ `§~MO Docurnent l titled 12t03/1€_ ?age 13 ot 18

67. Defendants BLUE WALL and PHOENIX SHIPPING, by and through Messrs.
George and Stathis Gourdomichalis, have attempted to intentionally disclaim liabilities for all
damages caused by its abandonment of the M/V ADAMASTOS.

68. All Defendants are at all relevant times operated, controlled, and managed by
BLUE WALL, which results in an intermingled web ofcompanies doing business as one (l) single
economic enterprise that disregards all corporate formalities

69. Though Defendants comprise nominally separate corporate business / legal entities,
their ownership and control is so intertwined and fused that they are only distinct from one another
as a matter of formality.

70. This blatant disregard for separate and distinct corporations and dominion by
common officers managers, and directors demonstrates that the Defendants are mere alter egos of
each other and subject to the dominion and control of BLUE WALL, by and through inter atta,
Messrs. George and Stathis Goul‘domichalis.

b. Fraud in the Underlving Transaction

71. Defendants BLUE WALL and PHOENIX SHIPPTNG used their control over
Defendant ADAMASTOS SHIPPING to enter into a charter party agreement with Plaintiff
PACIFiC GULF, despite knowing that the Vessel was unseaworthy, not fit for its intended
purpose, and not in compliance with all international regulations See Exhr.'b."t 2.

72. Defendants BLUE WALL, PHOENIX SHiPPING, and ADAMASTOS used these
false representations to their own advantage in order obtain Plaintiff‘s business Plaintiff would
not have contracted for the use of the MtV ADAMASTOS absent these material mis»
representations by the Defendants that the Vessel was, among other warranties and guarantees

contained in the charter party agreement, a seaworthy vessel that was fit for its intended purpose

l3

Verified Complaint

 

Case 1:18-mc-03457-KAI\/|-S,]B Document 1-4 Fi|_ed 12/28/18 ..Page 25 of 68 Page|D #: 57
Case 3:18~cv~0.” ;S~MO Document 1 Filed 12t03!1€ page 14 of 18

and in compliance with all international regulations laws, and requirements

73. Defendants BLUE WALL and PHOENIX SHIPPING for their own benefit and the
fraudulent benefit of the remaining vessels within the fleet, including the M/V VIGOROUS,
purposefully failed, neglected, and/or refused to satisfy the claims against the l\/l/V ADAMASTOS
in Brazil and instead abandoned the vessel, leaving Plaintiff PACIFIC GULF to deal with the
claims from cargo owners and sub-charterers which are no less than $l9,296,67l.50, plus
applicable interest, costs, and fees

74. Defendant BLUE WALL now intends to operate its remaining vessels, including
the M/V VIGOROUS with impunity, as it attempts to hide behind the sham company VlGOROUS
SHlPPlNG, without providing Plaintiff payment or security for the damages caused by BLUE
WALL through its domination, control and use of the M/V ADAMASTOS to commit a wrong
which has caused Plaintiff significant injuries and damages

c. The South African Proceeding_s

75. On or about August 6, 2015, Plaintiff arrested the M/V VlGOROUS in Richards
Bay, South Africa on the allegation that the vessel was an associated ship of the l\/l/V
ADAMASTOS as defined under South African law.

76. In that action, the only named parties were the M/V VIGOROUS and ViGOROUS
SHlPPING & TRADING S.A. Named Defendants in this action, BLUE WALL, PHOENIX
SHIPPING, and ADAMASTOS SHIPPING, were not defendants in the South African
proceedings

77. The application in support of the associated ship arrest was premised almost
exclusively on the allegation that George Gourdomichalis and Stathis Gourdomichalis were the

beneficial owners of both the M/V VIGOROUS and the MfV ADAMASTOS.

14

Verified Complaint

 

Case1:18-mc-03457-KAI\/|~S.]B Document1-4 Fi|_ d12/28/18...Pa e P |D :
case szts-cv-o ;s-tvto oosumemi rafael 12/03/1_” t_Pa%e f§€lfe% age # 58

78. The order of arrest was issued by Madam Justice l\/Ibatha on August 6, 2015. A
copy of the Order is attached hereto as Exhibt't 11.

79. Defendant VlGOUROUS SHIPPTNG challenged the arrest in an ex parte
proceeding before a different iudge, the Honorable Justice Vahed, and the order of arrest was
vacated on August ll, 2015 without Plaintiff being given the opportunity to challenge the
documentation submitted to the Court by VlGOUROUS SHIPPING or having the opportunity to
appeal the decision before the Vessel sailed.

80. Justice Vahed issued his Reasons for Judgment several months alter the release of
the vessel. A copy of the Reasonsfor Judgnrent are attached hereto as Exhibit 12.

81. The decision stated that Plaintiff's alleged link between the MfV ADAl\/IASTOS
and M/V VlGOROUS did not include sufficient factual allegations because respondents had
submitted ex parte evidence to demonstrate that there were other external investors in BLUE
WALL who ‘might or might not have an influence with regard to the direction and fate of the
vessels in their fleet.’ Id.

82. The Order from the South African proceedings applied a different legal standard,
did not include three (3) parties who are named here, and was decided on preliminary, ex parte
submissions without the benefit of disclosures discovery, depositions and/or a trial on the merits

83. VIGOUROUS SHIPPfNG asserted that there were other alleged investors in BLUE
WALL aside from the Gourdomichalis brothers in order to refute Plaintiff’s founding affidavit in
support of the South African arrest on the allegation of the same beneficial ownership

84. Justice Vahed’s decision is not determinative of the issues pending before this

Court as Plaintiff has submitted numerous specific factual allegations in support of a finding of

lS

Verified Complaint

 

Case 1:18-mc-03457-KAI\/|-S.JB Document1-4 Fi| d 12/28/18d Pa e 27 0 Pa e|D #: 59
Case 3:18-cv-O §G-l\/EO Document l Fi(fod 12103/1_" §Pa%e 16 ci §§ g

alter~ego liability against the Defendants, which are supported by exhibits, including Defendants
own mortgage and loan documents See paragraphs 41 - 74, sapra.

85. At this preliminary stage, Plaintiff is not required to definitively establish that
Defendants are aiter-egos, but need only show prtrnafacr`e, reasonable grounds to believe so.2

86. Plaintiff seeks prompt discovery in this matter, including requests for production,
interrogatories, and depositions to obtain information and documentation which is solely in the
possession of Defendants

APPLICATION FOR AT'I`ACHMEN'I` UNDER
SUPPLEMENTAL ADM[RALTY RULE B

87. PAClFlC GULF restates and re-alleges paragraphs l - 86 in the above foregoing
Verified Compiaint.

88, Plaintiff’s claim against Defendants for breach of the charter party agreement is a
maritime claim. This is an ancillary proceeding to secure jurisdiction and security over
Defendants

89. Defendants are not present and cannot be found in the District within the meaning
of Rule B of the Supplementai Rules for Certain Admiralty and Maritime Law Claims. See
Ajjh`davtt of Attorhey Davz`d R. Boycy'r'h attached hereto as Exhibit 13. Notwithstanding, the
Defendants have within the District tangible personal property comprised of the l\/l/'V VIGOROUS,
il\/IO No. 9298521, which is subject to attachment as security for PACIFIC GULF’s claims

90. lnterest, costs, and attorney’s fees are routinely awarded to the prevailing party

under Engiish Law and the procedural rules of London arbitration lt is standard for interest to be

 

2 os Shipping Co. v. G/obar Mm». nwer Pmare er., Ne. l i-cv~s 77-13R, 201 1 u.s. put Lsxis 49054, at *13
{o. 01‘.201 1).

16

Veritied Complaint

 

 

Case 1:18-mc-03457-KAI\/|.-S_`.]B Document 1-4 Fi|_ed 12/28/18 Page 28 of 68 Page|D #: 60
Case 3:18-0\/-0§ _§~MO Document l Fried 12/03/18 §?age 17 ct

awarded to the prevailing party in the amount of 5.0%, compounded quarterly. See Exh:‘.bir' 2, pgs.

21-23.
91. PACIFIC GULF expects to recover the following amounts in arbitration from
Defendants:
A. Principal Claim $i9,296,67l .50
B. Estimated Interest for Principal Claim: $3,006,109.48
4 years at 5.0 %, compounded quarterly
C. Arbitration Cost: $7,100.00
D. Estimated Attorncy’s Fees: $300,000.00
TOTAL: $22,609,880.98

92. Thereforc, PACIFIC GULF’s total claim for breach of the charter party, plus
applicable interest, costs, and fees in the aggregate estimated to be no less than 322,609,880.98.

WHEREFORE PREMISES CONSII)ERED, Plaintiff prays as follows:

A. That process in due form of law, according to the practice of this Honorable Court
in matters of admiralty and maritimejurisdiction be issued against Defendants and said Defendants
be cited to appear and answer the allegations of this Verified Complaint;

B. That if Defendants cannot be found within this district, then all of their respective
tangible or intangible propeity within this district, including i\/l/V VIGOROUS, her engincs,
boilers, tackie, apparel, and all necessary appurtenances thereto, as well as debts, credits, or effects
including but not limited to accounts, checks, disbursement advances, payments, property on
board the M/V VIG()ROUS, owned by the said Defendants or in the hands or control of persons
named as garnishees in the Process of Maritime Attachment and Garnishment be attached and
seized pursuant to Supplementai Admiralty Rule B for Certain Admiralty and Maritime Claims;

C. That ajudgment be entered against the Defendants in the sum of $22,609,880.98,

17

Veritled Complaint

 

Case 1:18-mc-03457-KA|\/,|¢S_.JB Document 1-4 Filed 12/28/18 -Pa e 29 of 68 Page|D #: 61
Case 3:18-0\/-0' §6-§\/10 Document 1 listed 12/'03/'1' %; 18

and the proceeds of the assets attached be applied in satisfaction thereof;

D. That the Court grant Plaintiff such other and further relief as it deems just, equitable

and proper.

DATED‘. DECEMBER 3, 2018

RESPECTFULLY SUBMITTED,

SCHWABE, WlLLIAMSON & WYATT, P.C.

By: s/Davfd R. Bova;'tari

David R. Boyajian, OSB #1i2582
dbova` iantc_`i,"schwabe.com
Kent Roberts, OSB #801010
ci<roberts c:r`).schwabe.com
1211 SW 5th Ave., Suite 1900
Portland, OR 97204
Teiephone: 503.222.9981
Facsimile: 503.796.2900
OfAttorheysfor Plaintiff Pactfic Gulf
Shipping Co.

 

 

OfCoar:set

CHALOS & CO, P.C.

Briton P. Sparkman

Pro Hac Vl'ce Applicattoh Forthcomthg
Attorhey for Plaintiff

7210 Tickner Street

Houston, Texas 77055

Telephone: (516) 714-4300

Email: bsparlunaut'rj`fchalos|aw.com

18

Verified Complaint

 

 

Case 1:18-mc-03457-KA|\/|».S.JB
Case 3118-cv~' §76~

DOCUI'Tl€ll'[ 1-4 Fll€d 12/28/18 ..P € 30 O 8 PB_ €lD #Z 62
MO Document 6 i|ed 121'03)'."f g§\ge 1 mfg g
/i

t
David R. Boyajian, OSB #112582 'i
Email: dboyaiian{`rDschwabe.com i`““ ”’
Kent Roberts, OSB #801010
Email: cl<roberts@schwabe.com
SCHWABE, WI£LIAMSON & WYATT, P.C.
1211 SW Sth Ave., Suite 1900
Portland, OR 97204
Telephone: 503.222.9981
Facsimile: 503.796,2900
Attorrreysfor Plaintiff
lN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF OREGON
PORTLAND DIVISlON
PACIFiC GULF sHiPPiNG Co., § ease No. 3:'18~<>\'~02076"1\'10
§
Plaintiff, §
§ ORDER AUTHORIZING
v. § ISSUANCE OF PROCESS OF MARIT!ME
§ ATTACI~IMENT AND
ADAMASTOS SHIPPING & TRADlNG § GARNISHMENT
S.A., VIGOROUS SHIPPING & TRADLNG §
S.A., BLUE WALL SHIPPTNG LTD., and §
PHOENIX SHIPPENG & TRADTNG S.A., § iN ADMlRALTY
§
Defendants. §

Having reviewed and considered Plaintiff, PACIFIC GULF SHfPPlNG CO.’s, Motion
for lssuance of Process of Maritime Attachment and Garnishment of and Plaintiff’s Verified
Complaint, together with the Attorney Declaration that Defendants cannot be found in the
District, and finding that the conditions of Rule B of the Supplementai Rules for Certain
Admiralty and Maritime Ciaims of the Federal Rules of Civil Procedure appear to exist, the

Court hereby:

i

Order Authorizing lssuance of Process of Maritime
Attachment and Garnishment

 

 

Case 1:18-mc-03457-KAI\/|+S.]B Document 1-4 Filed 12/28/18,- Page 3§ O:f
0

, ` 8 Page|D #: 63
Case 8:18~0\!~( j?6-MO Dccurnont 6 Fited 12/03/." Page

6
4

ORDERS the Clerk to issue Process of Maritime Attachment and Garnishment as prayed
for in the Verified Complaint against all propeity, tangible or intangible, belonging to Defendants
ADAMASTOS SHIPPiNG & TRADING S.A., VIGOROUS SHIPPING & TRADING S.A.,
BLUE WALL SHIPPING LTD., and PHOENIX SHIPPING & TRADING S.A., to wit: the M/V
VIGOROUS, IMO Number 929852l, her engines, boilers, tackle, apparel, and all necessary
appurtenances thereto, as well as debts, credits, or effects including but not limited to accounts,
checks, disbursement advances, payments, property on board the M/V VIGOROUS which is
currently located within the District of Oregon in an amount up to USD 22,609,880.98 pursuant
to Supplemental Rule B; and

ORDERS that the Cierl< of the Court shall issue further, supplementary writs of maritime
attachment and garnishment, on request of the Plaintiff and without further Order cf the Court;
and

ORDERS that the United States Marshal and/or any Substitute Custodian, which is
subsequently appointed by this Court, is authorized to allow the l\/l/V VIGOROUS to conduct
normal cargo operations, both discharging and loading, repair works, and to shift berths
(consistent with the U.S. Marshai’s requirements), always remaining within this judicial district,
and always at the risk and expense of the vessel’s interests; and

ORDERS that a copy of this Order be attached to and served with the said Process of
i\/iaritime Attachment and Garnishment

ORDERS that the U.S. Marshal is released and held harmless for any and all costs, fees,
liabilities, or other expenses in any way arising out of the attachment of the M/'V VlGOROUS;

and

2

Order Authorizing issuance of Process of Maritime
Attachment and Garnishment

 

Case 1:18-mc-03457-KA|\/|-,__S.JB Document 1-4 Filed 12/28/18 __Page 32 of 68 Page|D #: 64
Case 3:18-cv- 976-1\/10 Document6 Fl!ed 112/031 Page3of4

ORDERS that the charges and expenses incurred by the U.S. Marshal shall be deemed th
custodia legts, and will he paid frorn the proceeds of the vessel’s sale unless otherwise agreed. If
a written objection is timely filed, payment of the disputed charges only shall be made after the
objection is resolved by agreement of the parties or by Court Order. Payment of the undisputed
charges shall not be affected; and

ORDERS that any property of the Defendants, specifically the l\/l/V ViGOROUS, her
engines, boilers, tacl<le, apparel, and all necessary appurtenances thereto, as well as debts,
credits, or effects including but not limited to accounts, checks, disbursement advances,
payments, property on board the M/V VIGOROUS as well as any tangible or intangible property
of Defendants in the possession cf its steamship agents, may be released from attachment
without further order of this Court, if the U.S. Marshal receives written authorization to dc so
from the attorney who requested the attachment and garnishment, stating that he has conferred
with all attorneys representing parties to the litigation, and they consent to the request for the
release, and also provided that the Court has not entered any subsequent orders modifying this
arrangement for the release of the property which was attached pursuant to this Order; and
Plaintiff shall hold harmless and indemnify the United States of America, the United Statcs
Marshal, their agents, servants, empioyees, from any and all claims arising from the attachment
and release of the vessel as is herein specifically provided; and

ORDERS that any person claiming an interest in the property attached or garnished
pursuant to order upon application of the Court, be entitled to a prompt hearing in which Plaintiff
shall be required to show why the attachment or garnishment should not be vacated or other

relief granted;

3

Order Authorizin g lssuance of Process of Maritime
Attachment and Garnishment

 

 

CaSe1:18-mc-03457-KAI\/|-S.]B Documen11-4 Fi|e,d

y 1 8 Page|D #: 65
Case 3:18»cv~’ §76-1\/10 Document 6 Fl|ed 12/03/'

2/28/18 -» Pa e 33 Of 6
`j P%ge 4 of 4

SIGNED at Portland, Oregon this 3 day of December 2018.

 

Presented by:

David R. Boyajian, OSB #112582

Bmail: dboyai ian@schwabe.com

I{ent Rol:)erts, OSB #801010

E,rnail: ckroberts@schwabe.com

SCHWABE, WILLlAl’\/ISON & WYATT, P.C.
1211 SW Sth Ave., Suite 1900

Portland, OR 97204

Telephone: 503.222.9981

Facsirnile: 503.796.2900

Attorrreysfor Plaintiff

OfCoahsel

CHALOS & CO, P.C.

Briton P. Sparkman

Pro Hac Vr`ce Applicatioh Forthconitng
Attorrrey for Pi.'ar'r:tmF

7210 Ticl<ner Street

Houston, Tean 77055

rl`elephone: (516) 714-4300

Email: bsparl<manfri"'chalosla\v.corn

4

Order Authorizing Issuance of Process of Maritime
Attachment and Garnishment

 

Case 1:18-mc-O3457-KA|\/|¢S.]B Document 1-4 Filed 12/28/18 -..Page 34 of 68 Page|D #: 66
Case 3:18~cv-0 §§6-|\/10 Document 15 Filed 12/1t}t' ll Page10t22

M. Christie Hellner, OSB No, 743400
chris.helmer@millernash.com

Jess G. Webster, OSB No. 155330
jess.webster@millernash.com

Sanja Muranovic, OSB No. 171774
sanja.muranovic@millernash.corn
MiLLER NASH GRAHAM & DUNN LLP
3400 U.S. Bancorp Tower

lll S.W. Fifth Avenue

Portland, Oregon 97204

Telephone: 503.224.5858

Facsimile: 503.224.0155

r:\~<---.:¢.-q`--= ' -..»- . A

Keith B. Letourneau (Pro Hac Vice pending)
kletourneau@blankrome.corn

Jeremy A. Herschaft (Pro Hac Vr'ce pending)
jherschaft@blankrome.com

BLANK ROi\/IE LLP

717 Texas Avenue, Suite 1400

Houston, Texas 77002

Telephone: 713.228.6601

Facsimile: 713.228.6605

Attorneys for Defendant Vigorous Shipping & Trading, S.A.

UNITED STATES DISTRICT COURT

 

 

Drsrnrcr or oREGoN
PACrFiC GULF sHIPPING Co,, NO. szis~cv-ozc’/'e~ivro
Plaintiff, DEFENDANT vIGoRous SHIPPING a
TRADING’s MoTroN To vACATE
v. MARITrME RULE n ATTACHMENT
ADAMASTOS sHIPPrNG a TRADING
S'A-= VIGOROUS SHIPPING & (oRAL ARGUMENT REQUESTED)
TRADrNG, s.A., BLUE wALL
SHIPP]NG LTD~= and PHOENIX rREoUEsT FoR EMERGENCY RELIEF)
erPPrNG & TRADING s.A.,
Defendants
Page l ~ Defendant Vigorous Shipping & Trading’s Motion to Vacate Maritime Rule B

Attachment
4335-2809-3314.4

 

see 11assistantsteamship antenna --;rasr» ss met 67

LR 7-1 CERTIFICATE
Counsel for Vigorous Shipping & Trading S.A. conferred in good faith with
counsel for plaintiff about the dispute, but the parties have been unable to resolve the dispute.
LOCAL RULE 7-2 CERTIFICATION
This motion complies with the applicable page limitation under LR 7-
2(b) because it does not exceed 35 pages, including headings, footnotes, and quotations, but
excluding the caption, table ofcontents, table of cases and authorities, signature block, exhibits,

and any certificates of counsei.
MO'I`ION

Pursuant to Rule E(4)(f) of the Supplemental Rules of Certain Adrniralty and
Maritime Claims of the Federal Rules of Civi| Procedure (“Supplemental Admiralty Rules”), and
subject to its restricted appearance under Supplemental Admiralty Rule E(S) as owner of the M/V
VIGOROUS (“VIGOROUS” or “Vessel”), Vigorous Shipping & Trading S.A. (“Vigorous
Shipping”) respectfully requests this Court vacate the attachment of its Vessel obtained by
Plaintiff Pacifrc Gulf Shipping Co. (“Pacific”), pursuant to the ex parte order of attachment
issued on December 3, 2018 (ECF No. 6). Vigorous Shipping respectfully submits that the
attachment should be vacated because:

» Pacific has not asserted a direct claim against Vigorous Shipping and instead is
alleging that Vigorous Shipping is the alter ego of one or more of the other
defendants named in its Complaint, and thus its property, the Vessel, should be
subject to Rule B attachment to satisfy an arbitration award Pacific obtained
against defendant Adamastos Shipping (and only Adamastos Shipping);

» Pacific did not and cannot meet its prima facie burden under Rule B to establish

that Blue Wall or Phoenix are the alter egos of Adamastos Shipping, that anyone
other than Vigorous Shipping owns the Vessel and/or that Vigorous Shipping is

Page 2 - Defendant Vigorous Shipping & Trading’s Motion to Vacate Maritime Rule B
Attachment
4335-2309-3314.4

 

 

Case 1:18-mc-O3457-KA1\/|.=S.]B Document 1-4 Filed 12/28/18 113a

Case 3:18-cv-O' `§,_6»|\/10 Docurnentl§ Filed 121101' 113%9€

an alter ego of any of the other defendants named in the Complaint‘; and,
v A South African court previously ruled against Plaintiff in a nearly identical arrest
action against the Vessel which was premised on the same control over the ships

ADAMASTOS and VIGOROUS by Blue Wall that Plaintiff is asserting herein,
and the doctrine of res judicata therefore bars the present action.

BACKGROUNI)/PROCEDURAL HISTORY

From 2015 until April 2017, Pacific pursued a foreign arbitration proceeding
against Defendant Adamastos Shipping & Trading S.A. (“Adamastos Shipping”) claiming that
Adamastos Shipping breached a charter party it had with Pacific for the M/V ADAMASTOS.
On April 19, 2017, an award was issued in Pacifrc’s favor against Adamastos Shipping (the
“2017 arbitration award”), which Pacific asserts remains unpaid.

On December 31 2018, Pacific filed its Original Complaint herein alleging that a
total of four companies are liable to it to satisfy the 2017 arbitration award: Adamastos Shipping,
Blue Wall Shipping Limited (“Blue Wall”), Phoenix Shipping & Trading S.A. (“Phoenix”), and
Vigorous Shipping. While it is not entirely clear which allegations are being made against which
defendants Pacific’s Complaint appears to contain no allegations that Vigorous Shipping, the
undisputed registered owner of the Vessel Plaintiff has seized, is liable to Pacific in its own
individual capacity. Pacific’s sole purpose for including Vigorous Shipping in this case is to
allege that Vigorous Shipping is an alter ego of one or more of the other named defendants (Blue
Wall and Phoenix) and, that these other defendants are alter egos of Adamastos Shipping, and

therefore, Vigorous Shipping’s property, i.e., the Vesscl, is subject to attachment under

 

l Enclosed as Exhibit 2 is a chart demonstrating the relationship among all parties for illustrative
purposes and the Court's benefit

Page 3 - Defendant Vigorous Shipping & Trading’s Nlotion to Vacate Maritime Rule B
Attachment

4835~2809-33‘14.4

e360f68P :
3 OfZQ age|D# 68

 

 

C 1218- -03 - -. - ` '
arc rata interstate rath/aaa rises as tiger #- 69

Supplemental Admiralty Rule B. Thus, Plaintiff bears the burden ofpiercing not one, but two
corporate veils to reach Vigorous Shipping.

This is the second time Pacifrc has seized the Vessel and sued Vigorous Shipping,
and the allegations have been essentially the same both times. Specifically, in August 2015,
Pacifrc obtained a court order and seized the Vessel in South Africa as security for its then-
pending arbitration against Adamastos Shipping The order was subsequently vacated2 ln
doing so, South African court stated, “1oln the papers before me it seems that the attempts to
establish a link between the mv Adamastos and the mv Vigorous via Blue Wall Shipping boils
down to being mere suggestion and coniecture.”3

The same is true in this case. Under Rule B, Pacifrc must establish that it has a
valid prima facie admiralty claim against the Vessel’s owner. Pacitic’s Complaint does not
include a single allegation that Vigorous Shipping itself was involved in the charter party at issue
in the 2017 arbitration award, or that Vigorous Shipping engaged in any fraudulent conduct of its
own (and in fact, Vigorous Shipping was not even in existence when the charter party for the
ADAMASTOS was entered into). lnstead, Pacific’s allegations as to why it is entitled to seize
the Vessel essentially boil down to the following:

1. Blue Wall and/or Phoenix are alter egos of Adamastos Shipping, and Pacific
;lx;pcfl`or'e has a valid maritime claim against them to recover the 2017 arbitration

2. Blue Wall and/or Phoenix are alter egos ofVigorous Shipping and are thus the
owners of the Vessel; and/or

 

2 That order is no longer appealable and is a final judgment See Declaration of Patrick
Holloway, filed herewith

3 A copy of the order is included with the Declaration of Patrick Holloway. The quoted language
is at paragraph 21 of the order.

Page 4 - Defendant Vigorous Shipping & Trading’s l\flotion to Vacate Maritime Rule B
Attachment
4835-2809-33$4.4

 

Case1:18-mc-O3457-KA1\/|-S_.]B Document 1-4 Fi|e_d 12/28/18---1|3 93 o Pa |D#: 70
case szls-c\/-c_ ;e-ivio basement 15 ruled 12/10/ hinge elfzg ge

3. Vigorous Shipping is an alter ego of Adamastos Shipping and thus Pacitic has a
valid maritime claim against it to recover the 2017 arbitration award.

However, Pacific’s Complaint, which is scant on facts and a classic example of
conclusory pleading, fails to establish primafacte support for any of these allegations Attached
hereto as Exhibit 1 is a copy ofthe Plaintiff’s Veritied Complaint with the plainly conclusory
and unsupported allegations stricken. Stripped of the conclusory allegations the remaining facts
alleged in support of Plaintiff’s alter ego claim are few, and none suggest anything other than a
business organization that was structured, managed, and financed in manner typical of all
shipping companies Specifrcally, Pacific’s evidence consists of the ADl\/IASTOS charter
agreement, the arbitration award in favor of Pacific against Adamastos Shipping, extracts from
Blue Wall’s website, two preferred ship mortgages and two South African court orders, the
second of which vacated the arrest of the vessel VIGOROUS in 2015. That’s it. Nothing about
those documents support the conclusion that Blue Wail or Phoenix were the alter ego of
Adamastos Shipping, that Blue Wall or Phoenix were the alter ego of Vigorous Shipping, or that
Vigorous Shipping was the alter ego ofAdamastos Shipping.

In contrast, the evidence Vigorous Shipping submits with this motion
conclusively defeats both sets of allegations For examplc, regarding the alleged alter ego
connections between Blue Wall, Phoenix, and Adamastos Shipping, the evidence establishes the
following:

l. Blue Wall never owned or operated the vessel ADAMASTOS. Blue Wall does
not now and never had any direct or indirect ownership interest whatsoever in the

Page 5 - Defendant Vigorous Shipping & Trading’s l\/Iotion to Vacate Maritime Rule B
Attachment

4835-2809-3314.4

 

Case 1:18-mc-O3457-KA1\/|-S.]B Document 1-4 Filed 12/28/18. Page 39 off
Case 3:16-cv-0’ 6-1\/10 Document 15 Fl|e 1211 P ge60

0/, 68 Page|D #Z 71

vessel ADAMASTOS or Adamastos Shipping. Blue Wall has never served as the
parent or affiliated company to Adamastos Shipping.4

None of Blue Wall’s shareholders have any connection with Adamastos Shipping
or the vessel ADAMASTOS, which has been scrapped. Adamastos Shipping has
no corporate relationship to Blue Wall. Adamastos Shipping was never part of
Blue Wall’s corporate structure.5

Phoenix and Adamastos Shipping had a ship~management agreement that called
for Phoenix to serve as the ADAMASTOS’s lSl\/I and technical manager.
Phoenix never owned the vessel ADAMASTOS (and has not ever owned any
ship). Phoenix had no other connection to Adamastos Shipping.6

Blue Wall and Phoenix maintain adequate corporate minutes and records7

There is no intermingling of individual and Blue Wall or Phoenix company
records8

Blue Wall or Phoenix are managed by appointed officers and directors and not by
the shareholding owners of the company.9

Blue Wall and Phoenix are adequately capitalized The companies are current on
their contractual obligations.*°

Blue Wall and Phoenix maintain all corporate formalities including articles of
incorporation, by~laws, and minutes of directors’ meetings "

Blue Wall and Phoenix maintain separate books, segregate their funds, and do not
cornmingle their assets with each other or any other cntity.l2

 

4 See, Declaration of George Gourdomichalis, at 1111 4, 9, filed herewith (hereinafler “Dec. G.
Gourdomichalis”).

5 ld.
6 ld.
"` ld.
3 ld.
9 ld.

at111111,12.

apr 5, 10.

arm i¢t, is
airline 11,16,19.
arts 2, 11,20.
‘°Id'. at112l.

via arrizz.

ala ar 1111 14, 15, 22.

Page 6 -

Defendant Vigorous Shipping & Trading’s Motion to Vacate Maritime Rule B
Attachment

4835-2809~331414

 

CaSe 1:18-mc-O3457-KAM¢SJB Document 1-4 Filed 12/28/18. ..Page 40 of 68 Page|D #: 72
Case 3:18-cv-O‘ 116~1\/10 Document 15 Filed 121101" Page 7 0122

Further, the evidence establishes the following regarding Vigorous Shipping:
l. Vigorous Shipping is the owner ofthe Vessel.]“°'
2. Vigorous Shipping is wholly owned by Blue Wall.]4
3. Vigorous Shipping has entered into a BIMCO Shipman (ship
management) agreement with Phoenix to technically and commercially manage

the Vessel. That is the sole relationship between the two companiesls

4. Vigorous Shipping is not inadequately capitalized, and in fact owns a significant
asset, i.e., the Vessel. '6

5. "l`he directors of Vigorous Shipping observe all the formal legal requirements
necessary for separate corporate existence17

6. There is no commingling of funds between Vigorous Shipping and any other
company, including Blue Wall.is

7. There is absolutely no connection and there never was between Vigorous
Shipping and Adamastos Shipping.'9

8. Vigorous Shipping did not even exist at the time that the charter agreement for the
vessel ADAMASTOS was signed.20

 

‘3 ld. atii 7, See atso, Declaration of Stratis Gourdomichalis, at 11 2, 3, 4, filed herewith
(hereinafter “Dec. S. Gourdomichalis”); See atso, Permanent Certificate of Registry for the M/V
VIGOROUS, and Certificate of Ownership and Encumbrance dated December 7, 2018, issued
by the Liberia Maritime Authority, The Republic of Liberia, copies of which are attached as
Exhibits C & D to the Declaration of Sanja Muranovic, filed herewith (hereinafter “Dec. S.
Muranov`lc”).

'4 Dec. G. Gourdomichalis, at 11 8 ; Dec. S. Gourdomichalis, at 11 6; and see Certificate of
Shareholding, Exhibit B to Dec. S. Muranovic.

'5 Dec. S. Gourdomichalis, at117.
'°Id., atji 8.

'? Id., at‘il 10.

'Sld., atil 11.

'9Id.at11 12.

20 Id. at 11 13; and see Certificate oflncorporation of Vigorous Shipping, Exhibit A to Dec. S.
l\/luranovic.

Page 7 » Defendant Vigorous Shipping & Trading’s l\/lotion to Vacate Maritime Rule B
Attachment

4835-2809~3314.4

 

Case 1:18- mc- -03457- KAI\/|- S.]B Document 1- 4 Filed 12/28/18 F’age48 016 8Page|D #: 73
Case 31 18 cv C_ ;'6-1\/10 Document 16 Filed 12110f Peag 01262

Plaintiff’s Original Complaint was filed on December 3, 2018. The ex parte order
of attachment was entered the same day and served on the Vessel shortly afterwards The Vessel
remains detained at its berth. Vigorous Shipping files the present motion to seek the Court’s
intervention to vacate the attachment and release the Vessel from detention so that it can resume
its commercial sailing schedule/obligations which have been and continue to be delayed by
Pacific’s action in this matter at considerable cost to Vigorous Shipping..

MEMORANDUM OF POINTS AND AUTHORITIES
I. ARGUMENT
A. Vigorous Shipping Requests An Emergency Hearing on This Application.

To ensure the constitutionality of the attachment mechanism provided by Rule B,
Supplementai Admiralty Rule E(4)(f) provides any person whose property has been attached
pursuant to Rule B an opportunity to appear before a district court to contest the attachment

Whenever property is arrested or attached, any person claiming an

interest in it shall be entitled to a prompt hearing at which the

plaintiff shall be required to show why the arrest or attachment

should not be vacated or other relief granted consistent with these

rules
Fed. R. Civ. P. Supp. R. E(4)(f). This rule speaks in mandatory terms and is necessary to give a
claimant its day in court after a plaintiff such as Pacific has been able to obtain ex parte relief,
outside of the adversarial system with minimal oversight The Advisory Committee to the
Federal Rules has stated that at the Rule E(4)(l) hearing the interested party can attack “the
complaint, the arrest, the security demanded, or any other alleged deficiency in the proceedings.”

Fed. R. Civ. P. Supp. Rule E(4)(f), Advisory Committee’s note. lndeed, as was noted in G.O.

Am. Shipping Co., Ihc. v. Chtaa COSCO Shipping Corp. Ltd., Cl7-912 l\/IJP, 2017 WL 6026959,

Page 8 » Defendant Vigorous Shipping & Trading’s l\/lotion to Vacate Maritime Rule B
Attachment

4835-213€19~3314.4

 

 

CaSe 1:18-mc-O3457-KA|\/l-.S_.]B Document 1-4 Fi|e_d 12/28/18 ...Page 42 of 68 Page|D #: 74
Case 3:18-cv-C §G~MO Document 15 filled 12110/ Pagert 22

at *6 (W.D. Wash. Dec. 5, 2017) (not reported); see also SLS Shrpbuildr'ng Co. Ltd, v. 10an
Managenrem, SA, 2011 WL 2652365, *3 (SDTX July 5, 201 l), if property is attached and
garnished under Rule B, the property owner is “entitled to a prompt hearing at which the
plaintiff [is] required to show Why the arrest or attachment should not be vacated . . . .”
Supplemental Admiralty Rule E(4)(f).

lt is paramount that this matter be heard as soon as possible If the Vessel is not
promptiy released, it will cause Vigorous Shipping irreparable harm. As ofDecember 12, 2018,
the arrest and detention of the Vessel will have caused Vigorous Shipping to suffer an estimated
$169,669 in expense and lost profit, with each additional day of detention costing Vigorous
Shipping an estimated $16,873.2i Accordingly, an immediate hearing is necessary to prevent

further harm to Vigorous Shipping.

B. Pacif`lc has Failed to Carry Its Burden to Show Why the Attachment Should
be Maintained, and As a Result This Court Must Vacate the Attachment.

l. Requirements for a Rule B Attachment of Propertv.

Rules B and B of the Supplementai Admiralty Rules authorize a court to issue an
order of maritime attachment if the plaintiff satisfies the rules’ filing and service requirements
and can show that (1) plaintiff has a valid prima facie admiralty claim against the defendant;

(2) the defendant cannot be found within the district; (3) the defendant’s property can be found
within the district; and (4) there is no statutory or maritime bar to the attachment Equatorr'al
Mar:'ne Fuef Mgmf. Servs. Pte Ltd. v. MISC Berhnrd, 591 F.3d 1208, 1210 (9th Cir. 2010) (citing
Aqua Stoli Shipping Ltd. v. Gardner Smith Pty Ltd, 460 F.3d 434, 445 (2d Cir. 2006). 'l`o that

end, “Rule E(4)(f) clearly places the burden on the plaintiff to show that an attachment was

 

21Dec. S. Gourdomichalis, at W 15 & 16.

Page 9 - Defendant Vigorous Shipping & Trading’s l\/[otion to Vacate Maritime Rule B
Attachment

4835~2809-33‘14.4

 

Case 1:18-mc-O3457-KA|\/|-S.JB Document 1-4 Filed 12/28/18 \_Page 43 of 68 Page|D #: 75
Case 3:18~0\/-01_ _SB~MO Docurnent 15 Filed 12110/_’ Page 10 of 22

properly ordered and complied with the requirements of Rules B and E.” Aqua Srolr', 460 F.3d at
445, n.5. Accordingly, the burden is squarely on Paciiic to show that the attachment made under
the Court’s order was proper.

A motion to vacate a Rule B attachment is decided based upon whether a prima
facie claim is shown and the technical requirements for attachment have been met. Equarorr'al
Marine, 591 F3d at 1210; ]ndagro S.A. v. Bauche S.A, 652 F. Supp. 2d 482, 485 (S.D.N.Y.
2009), citing Chr`qw'm fm ’! Ltd. v. MVBosse, 518 F. Supp 2d 589, 597 (S.D.N.Y. 2007), citing
Aqua Stoli, 460 F. 3d at 445. For purposes of a Rule E(ri)(f) post-arrest hearing, “[s]uperficial
compliance with Rule B, white necessary, is not sufficient in determining whether maritime
attachment is appropriate.” Wii'lr`amson v, Recovery, Ltd. Partnershrp, 542 F.3d 43, 52 (2d Cir.
2008). Rather, “the attaching party must present sufficient evidence to show probable cause for
the attachment.” Dr`esel Speciah`sts v. MVMohawk Tmmp., LLC., 2009 WL l036085, * 4 (E.D.
La. April 17, 2009) (Engelhardt, J.); see also G.O. Am. Shipping, 2017 WL 6026959 at *6.

Thus, a “district court may certainly vacate the {attachment] if it determines, after hearing from
both parties, that the requirements of Rule B have not actually been met.” Will:'amson, 542 F.3d
at 52.

2. Pacific Cannot Meet lts Rule B Burden.

ln an attempt to meet its burden under Rule B, Pacific asks this Court to engage in
a two-part veil piercing exercise that consists of the following allegations:

' Blue Wall and/or Phoenix are alter egos of Adamastos Shipping, and Pacific
therefore has a valid maritime claim against them to recover the 2017 arbitration
award; and,

l Blue Wall and/or Phoenix are alter egos of Vigorous Shipping and are thus the
owners of the Vessel.

Page 10 ~ Defendant Vigorous Shipping & Trading’s Motion to Vacate Maritime Rule B
Attachment

4835~2809»3314.4

 

 

Case 1: 18- mc- -O-3457 KA|\/| S.]B Document 1- 4 Filed 12/28/18 Page 44 of 68 Page|D #: 76
Case 3:18-cv 05 § l\/lO Docurnent 15 titled 12110)'1 ‘ Page 11 ot 22

llowever, Pacif'ic cannot establish either one of these allegations

Absent extraordinary circumstances, corporate separateness is to be respected
With respect to the issue of corporate identity, “[f]ederal courts sitting in admiralty generally
apply federal common law[,]” which allows for “piercing of the corporate veil where a
corporation uses its alter ego to perpetrate fraud or where it so dominates and disregards its alter
ego's corporate form that the alter ego was actually carrying on the controlling corporation's
business instead of its own.” Kr'te Shipping LLC v. San Juan Nav. Corp, 2012 WL 6720624, *3
(S.D. Cal. Dec. 26, 2012) (not reported) (citing Chan v. Soc’y Expecfr'tr'ons, Inc., 123 F,?)d 1287,
1294 (9th Cir. 1997). ln the Ninth Circuit, to overcome the presumption of in favor of corporate
identities and state a claim for alter ego liability, a plaintiff must adequately allege that (l) there
is such unity of interest that the separate personalities [of the entity and the shareholder] no
longer exist and (2) that failure to disregard [their separate entities] would result in fraud or
injustice Johnson v. Serenr`fy Transpormn`on, Inc., 141 F. Supp. 3d 974, 984 (9th Cir. 2015).
Conclusory allegations of alter ego status are inadequate; instead, the “plaintiff must allege
specifically both of the elements of alter ego liability, as well as facts supporting each.” ld.

Piercing the corporate veil is “the rare exception” rather than the rule, and is
“usually determined on a case~by»case basis.” Dole Food Co. v. Patrickson, 538 U.S. 468, 475,
123 S. Ct. 1655, 155 L. Ed. 2d 643 {2003). Allegations of common ownership are insufficient
Chan v. Soc’y Expedr'tr`ons, 123 F.3d at 1294; MS TAGA BAY v. SA Independem Lr`ner Servi'ces
Pey Ltd., 2009 U.S. Dist. LEXIS 64639 at *7 (S.D.N.Y, 2009). “Actual dominion, rather than the
opportunity to exercise control, must be shown.” ld. at *8 (citing De Jesus v. Sears, Roebuck &

Co., lnc., 87 F.3d 65, 69-70 (2d Cir. 1996)).

Page 1 1 ~ Defendant Vigorous Shipping & Trading’s Motion to Vacate Maritirne Rule B
Attachment

4835-2809-3314.4

 

Case 1:18-mc-O3457-KAM=SJB Document 1-4 Filed 12/28/18. Page 45 of 68 Page|D #: 77
Case 3:18-cv-0¢f §-thO Document 15 filled 12f10/j Page 12 ot 22

Since each case must bejudged on its own facts, no set formula has been created
to decide when an alter ego relationship will be found. However, courts evaluate a number of
factors to determine whether the application of an alter ego theory is appropriate, including:

(1) the commingling of funds and other assets; (2) the failure to segregate funds of the individual
and the corporation; (3) the unauthorized diversion of corporate funds to other than corporate
purposes; (4) the treatment by an individual of corporate assets as his own; (5) the failure to seek
authority to issue stock or issue stock under existing authorization; the representation by an
individual that he is personally liable for corporate debts; (6) the failure to maintain adequate
corporate minutes or records; (7) the intermingling of the individual and corporate records;

(8) the ownership of all the stock by a single individual or family; (9) the domination or control
of the corporation by the stockholders; (10) the use of a single address for the individual and the
corporation; the inadequacy of the corporation's capitalization; (1 l) the use of the corporation as
a mere conduit for an individual's business; (12) the concealment of the ownership of the
corporation; (l 3) the disregard of formalities and the failure to maintain arm's-length transactions
with the corporation; and, (14) the attempts to segregate liabilities to the corporation Johnson v.
Sereniry Transportatr'on, Inc., 141 F. Supp. 3d 974, 984 (N.D. Cal. 2015); also see Arcrl`c Ocecm
Int’l, Ltd. v. Hfgh Seas Shipping Ltd., 622 F. Supp. 2d 46, 54 (S.D.N.Y. 2009).

i. Pacific’s Evidence Fails to Establish Anv Alter Ego Allegations.

Conclusory allegations of dominion and control without any genuine factual
support are insufficient to sustain an alter ego theory. Arcti'c Oeecrn lnf’l, Ltd. v. Hr`gh Seds
Shipping Lfd., 22 F. Supp.2d 46, 54n (S.D.N.Y. 2009). Plaintift`s Verified Complaint is scant

on facts and a classic example of conclusory pleading Attached hereto as Exhibit l is a copy of

Page 12 - Defendant Vigorous Shipping & Trading’s Motion to Vacate l\/Iaritime Rule B
Attachment

4835-2809-3314.4

 

Case 1:18- mc- -O3457- KAI\/|.- S.]B Document 1- 4 Filed 12/28/18 Page 46 of 68 Page|D #: 78
Case 3 18- cv-O §- 1\/10 Document 15 Filed 12/101 Page 13 0122

the Plaintiff`s Verified Complete with the plainly conclusory and unsupported allegations

stricken Stripped of the conclusory allegations, the remaining facts alleged in support of

Plaintiff’s alter ego claim are few, and none suggest more than a business organization that was

structured, managed, and financed in manner typical of all shipping companies Most

importantly, none of the facts alleged support the conclusion that Blue Wall or Phoenix were the

alter ego of Adamastos Shipping, that Blue Wall or Phoenix were the alter ego of Vigorous

Shipping, or that Vigorous Shipping was the alter ego of Adamastos Shipping.

Specifically, disregarding the Plaintiff’s conclusory allegations, the remaining

factual allegations to support Plaintiff’ s alter ego claims are as follows:

That Adamastos Shipping and the other named defendants all used the same
office address, “c/'o Phoenix Shipping,” in Greece. 11 11 ll & 54. This fact is not
surprising or suggestive of alter ego relationships, as Phoenix Shipping provided
technical management to each of the separate corporate owners of all the vessels
within the Blue Wall group under the terms of a standard Bll\/ICO SHIPMAN
management agreement

That Phoenix Shipping abandoned the M/V ADAMASTOS in Brazil in breach of
the charter party agreement 11 43. Phoenix Shipping provided technical
management services to the owner of the M/V ADAMASTOS. 'fhis fact does not
suggest any alter ego relationship

That the M/V ADAMASTOS was subject to a mortgage signed by George

Gourdomichalis. 11 45. This fact does not suggest any alter ego relationship.

Page 13 ~ Defendant Vigorous Shipping & Trading’s Motion to Vacate i\/laritime Rule B
Attachment

4835-2809-3314.4

 

 

CaS€ 1-13 mC --03457 KAI\/l- SJB Document 1- 4 Fi led 12 /2 8/18... Pa e 47 ores P lo
Case3:18-cv-O 3- MO Docurnen116131led112110/.'_ Prgge 14 0122 age #' 79

o That the Gourdomichalis brothers established the parent company, Blue Wall, for
the purpose of owning and operating a fleet of vessels. 11 46. Another fact not
suggestive of an alter ego relationshipl

0 That Blue Wall’s corporate officers include the Gourdomichalis brothers, as chief
executive officer and chief operating officer, and a l\/lr. Alexandros Hiadas as its
chief financial officer. ‘11 47. Another fact that does not suggest an alter ego
relationship Plaintiff’s allegation also fails to disclose the Gourdomichalis
brothers are only 2 of the 7 members of Blue Wall’s board of directors.

o Brothers George and Statis Gourdomichalis acquired the vessels by raising equity
to purchase the vessel and spent over 345 million dollars on the M/V BRAZEN;
M/V COURAGEOUS; M/V DAUNTLESS and the M/V FEARLESS. 11 51.
Contrary to the Plaintiff”s misleading allegation, the news article cited as the
source of this allegation, Exhibit 7 to the Verified Complaint, actually confirms
that Blue Wall, and not the Gourdomichalis brothers, individually, that was
raising capital to expand its fleet. The fact that Blue Wall may have done so is
also not suggestive of an alter ego relationship with any ofthe other defendants

v That Blue Wall’s address for inquiries is “cfo Phoenix Shipping.” 11 52. Here
again, the fact that Blue Wall indicated its technical manager for inquiries does
not suggest an alter ego relationship

¢ That according to the Equasis online database, each of the vessels within the Blue
Wall fleet is owned by a separate Liberian corporation. 11 53. This fact is merely

supportive of the corporate separateness of the vessels, is consistent with Blue

Page 14 - Defendant Vigorous Shipping & Trading’s Motion to Vacate Maritime Rule B
Attachment

4835-2809-33'14.4

 

Case 1:18-mc-O3457-KA1\/|..-S.]B Document 1-4 Filed 12/28/18 l Page 48 of 68 Page|D #: 80
Case 3:18-cv-0§ §-3~1\/10 Docurnent 15 1311ed 121101_” Page 15 ot 22
1

Wall’s public statements that it has a fleet of “wholly owned” vessels, and makes
clear that there was publicly available information from which the Plaintiff could
confirm the identity of the registered owner of the M/V ADAMASTOS. The fact
of the separate corporate ownership of the vessels within the Blue Wall fleet is not
suggestive of an alter ego relationshipl

o That each of the separate Liberian ship owning corporations list “c/o Phoenix
Shipping” as it’s registered address 11 54. Again, this fact is neither surprising
nor suggestive of an alter ego relationship, as Phoenix Shipping was the technical
manager of each of the vessels

¢ That Vigorous Shipping granted a mortgage upon the M/V VIGOROUS, and
served as a collateral guarantor, upon borrowing conducted by two other vessel
owning companies within the Blue Wall fleet, i.e. Brazen Shipping & Trading
S.A. and Dashing Shipping & Trading S.A., and that Blue Wail, as the parent
corporation, guaranteed the obligations of Brazen and Dashing. 1111 59 - 64.
While this fact may be a proper factor for consideration in evaluating a possible
alter-ego relationship as between Blue Wall and Vigorous Shipping, it is one of
minimal significance in the analysis That shipping enterprises are regularly
organized such that their vessels are owned by separate, wholly owned,
corporations is well known and has long been the standard organizational
structure in the shipping industry. See, A Fresh LookAr The Trearment Ofl/'essel
Mdncrgers Under COGSA, Daniel H. Charest, 78 Tulane L. Rev. 885, February

2004; see also, Declaration of George Gourdomichalis, at 11 23. As such, it is also

Page 15 - Defendant Vigorous Shipping & Trading’s Motion to Vacate l\»‘laritime Rule B
Attachment

4835"2809~3314.4

 

 

Case 1:18-mc-O3457-KAM-SJB Document 1-4 Filed 12/28/18.. __Page 49 of 68 Page|D #: 81
Case 3:18»cv-0,” §»MO Document 15 1311ed 12110/? iii Page 16 ot 22

common for marine lenders to regularly require cross collateralization of debt
obligations between companies within an affiliated group of companies See,
Recent Issues fn Fr`nancing Vessels, Francis X. Nolan lll, ALI (l\/larch 16, 1995),
at p. 13; see also, Declaration of George Gourdomichalis, at 11 23. The fact that a
lender could extract a cross collateralization commitment from Vigorous Shipping
may have more to do with the lender’s relative bargaining power over the
affiliated group of companies than the desires or intent of Blue Wave to ignore
corporate formalities or the corporate separateness of its holdings As with any
guarantee, it must be supported by consideration, which could be the value of
being part of a larger fleet of affiliated vessels with a strong brand More
importantly, this fact alone would be only one factor of minimal significance in
the multi-factored analysis of whether Blue Wall so dominated Vigorous Shipping
as tojustify the imposition of alter ego liability, and insufficient to establish

probable cause to believe that the Plaintiff would prevail on its alter ego claim.

ii. Vigorous Shipping’s Evidence Conclusivelv Defeats the Alter Ego
Allegations.

Pacific cannot pierce the corporate veil between Adamastos Shipping and
Blue Wall because the unrefuted evidence establishes that the two companies were
independently owned. Blue Wall is a holding company that does not own Adamastos Shipping.
See, Dec. G. Gourdomichalis, 1111 4, 9. Blue Wall’s owners are not the same as Adamastos
Shipping’s owners Id., 1111 l l, 12, 24. Blue Wall did not own or operate the vessel

ADAMASTOS and Adamastos Shipping was not a subsidiary company of Blue Wall. Ia'.

Page 16 - Defendant Vigorous Shipping & Trading’s Motion to Vacate Maritime Rule B
Attachment

4835-2809-3314.4

 

CaSe 1:18-mc-O3457-KA1\/|.-S.]B Document 1-4 Filed 12/28 . e 50 of 68 Pa elD #: 82
Case 3:18-cv-05 §-1\110 Document 15 Filed 121101? nge 17 of 22 g

\
|_\
go
_U
93

Blue Wall maintains all proper corporate formalities Id.,1111 14, 15, 18, 19, 22. Adamastos
Shipping is no longer incorporated, and therefore no longer exists Id., 11 12.

Pacific cannot pierce the corporate veil between Adamastos Shipping and
Phoenix. Phoenix and Adamastos Shipping had a ship~management agreement that called for
Phoenix to serve as the ADAMASTOS’s ISM and technical manager. ld,,ii 10. Phoenix never
owned the vessel ADAMASTOS (and has not ever owned any ship). Id.,11 5. Phoenix had no
other connection to Adamastos Shipping. ln the arbitration proceeding between Pacific and
Phoenix, the panel found that Phoenix acted as an agent for Adamastos Shipping, and did not
accept Pacific’s argument that Phoenix was the vessel ADAMASTOS’s beneficial owner. See,
Ex. E to Dec. S. Muranovic.

Additionally, as to both Blue Wall and Phoenix, the unrefuted evidence is that
Blue Wall and Phoenix maintain adequate corporate minutes and records, Dec. G.
Gourdomichalis, 1111 18, 22; there is no intermingling of individual and Blue Wall or Phoenix
company records, In'., 11 19; Blue Wall or Phoenix are managed by appointed officers and
directors and not by the shareholding owners of the company, Id., 11 20; Blue Wall and Phoenix
are adequately capitalized, Id., 11 21; The companies are current on their contractual obligations
Id., ‘11 21; Blue Wall and Phoenix maintain all corporate formalities including articles of
incorporation, by-laws, and minutes of directors’ meetings,ln'.,11 22; and Blue Wall and Phoenix
maintain separate books segregate their funds and do not commingle their assets with each
other or any other entity, Id., 11 14.

Pacific cannot pierce the corporate veil between Blue Wall and Vigorous Trading,

or between Phoenix and Vigorous Trading because the unrefuted evidence establishes that

Page 17 ~ Defendant Vigorous Shipping & Trading’s Motion to Vacate Maritime Rule B
Attachment

4835-2809~3314.4

 

 

C 1:13- -03457-KAl\/1- - ' _ -
age crrei§e szls-cv-or S§ls\B/\oDOt(ibjerlihinetni fe Fiiigel:fiffdlig `;§Pr§§gee£i]a%l§§ Page'D #' 83

Vigorous Trading was not in existence at the time that the charter agreement between Adamastos
Shipping and Pacitic was agreed upon. See, Dec. S Gourdomichalis,‘ll 13, see dlso, Exhibit A to
Dec. S. Muranovic. Thus, there exists no evidence that with respect to the underlying
transaction, Blue Wall or Phoenix exercised dominion and control over Vigorous Shipping that
could have resulted in the latter committing some type of fraud or wrong upon Pacific.
l\/loreover, Vigorous Shipping’s only relationship with Phoenix is per a BIMCO Shipman (ship
management) agreement with Phoenix to technically and commercially manage the Vessel. Ia’.,
‘1i 7. Additionally, the only allegations of fraud asserted by Plaintiff are found in paragraphs 71
through 74 of its Complaint, and none of those paragraphs allege any fraudulent conduct by
Vigorous Trading. See discussion beiow. Simply put, there exists no alter-ego basis for Pacific
to seize Vigorous Shipping’s property, i.e., the Vessel.

The foregoing argument is buttressed by Plaintiff s assertions on page 8 of its
Complaint that “[t}he alter ego doctrine applies when either (l) the owner exercised complete
control over the corporation with respect to the transaction at issue, or (2) such control was used
to commit a fraud or wrong that injured the party seeking to pierce the corporate veil.” Citing
OS Shipping Co. v. Globdf Mnr. Trusf(s) Prfvdte Ltd., No. ll-CV-377-BR, 2011 U.S. Di`s¢‘.
LEXIS 49054, at *15 (D. Or. 2011), citing Chem v. Soc’y Expedr`fr`ons, Inc., 123 F.3d 1287, 12954
(9th Cir. 1997).

Here, Plaintiff admits that the “underlying transaction” was the entry into the
charter party between Pacific and Adamastos Shipping for the vessel ADAMASTOS. Vigorous
Shipping did not exist at the time of that transaction, and thus could not have engaged in any

fraud with respect thereto. The words “such control” mean “control over the corporation with

Page 18 - Defendant Vigorous Shipping & Trading’s Motion to Vacate Maritime Rule B
Attachment

4535-2809-3314.4

 

 

Case 1:18-mc-03457-KAI\/|-_S.]B Document 1-4 Filed 12/28/18. .. Page 52 of 68 Page|D #: 84
Case 3:18~c\/-0.’ 3-MO Docurnent 15 Fited 12/10/1 Page 19 ot 22

respect to the transaction at issue”, but again Vigorous Shipping did not exist at that time.
l\/loreover, Plaintiff has not even alleged any facts demonstrating the commission of any fraud by
Vigorous Trading The essence of the allegations by Plaintiff of fraud are set forth in Complaint
paragraphs 71~74, none of which make any allegations of any conduct by Vigorous Shipping.

C. Res Judicata Bars Pacif"ic’s Claim.

Under Ninth Circuit precedent, the “elements necessary to establish res judicata
are: “(l) an identity of claims; (2) a final judgment on the merits, (3) and privity between the
parties.” Headwafers, Inv. v. U.S. Forest Servz`ce, 399 F.3d 1047, 1052 (2005).

In 2015, Pacitic arrested VIGOROUS in South Africa and filed suit in the same
proceeding against Vigorous Shipping The South African Court vacated the arrest on grounds
that there Was no association between the vessels VIGOROUS and ADAMASTOS. The court
said: “[t]he essence of proof of association is to establish that the same person or persons have
the power to determine the direction and fate cf the two ships in question.” See Exhibit l2 to
Plaintiff’s Compiaint, Ex. 12, page 11, 11 20. The court found that “[o]n the papers before me it
seems that the attempts to establish a link between the mv Adamastos and the mv Vigorous via
Blue Wall boils down to being mere suggestion and conjecture.” South African counsel’s
declaration provides evidence of foreign law that thejudgment vacating the arrest in South
Africa stands as a tinai judgment on the merits of the arrest See, Declaratlon ofPatrick Michael
Holioway, filed herewith, and Reasons for Judgment attached thereto, at il 22. Having arrested
VIGOROUS once and sued Vigorous Shipping for the purpose of ciaiming that they were
controiled by the same company, Blue Wali, and losing on that issue, Pacific is barred from

relitigating its claims against VIGOROUS and Vigorous Shipping on that same issue.

Page 19 ~ Defendant Vigorous Shipping & Trading’s l\/lotion to Vacate l\/Iaritime Rule B
Attachment

4835-2809-33?4.4

 

Case 1:18-mc-03457-KAI\/|.-__S.]B Document 1-4 Filed 12/28/18 ..._Page 53 of 68 Page|D #: 85
Case 3:18~€\/-0,’ §S-MO Docoment 15 l'-':leo| 12/101,’ 1 P ge 20 ot22

Similarly, on April 4, 2017, an English arbitration panel issued a written opinion
addressing Pacific’s claims against Phoenix ruling in the latter’s favor, Which serves to bar
Plaintiff`s attempt to pierce the corporate veil through Phoenix. ln the arbitrators’ decision, the
panel noted that

the present arbitration was commenced by PGSC against Phoenix on the basis
that, although Phoenix purported to be only the managers of the vessel at the
relevant time, they were the only company identified as the contractual
counterparty in the fixture recap message PGSC maintained that in reality
Phoenix was not a third party manager dealing with Adamastos at arm’s length
but was, to all intents and purposes, the beneficial owner of the vessel.
See Ex. E to Dec. S. Muranovic, at p. 3,1] 5. The panel held that
lf, as we believe to be the case, on a true construction of the Charterparty,
Phoenix was never a party to the Charterpaity but was simply named for
informational purposes as the manager of the Vessel on behalf of the registered
owners, then it seemed to us to follow that it could not have contracted in its own
right. Its’ [sic] only involvement was as agent for the registered owners,
Adamastos.
Id., p. 16, il 50. The panel ruled for Phoenix, which dispensed with Pacific’s argument that
Phoenix was the beneficial owner of the vessel ADAMASTOS. Not having been appealed, the
2017 panel ruling now stands as a final judgment on the merits as to whether Phoenix was a
beneficial owner of the vessel ADAMASTOS.

Plaintiff seeks to relitigate issues that have been finally decided by a South
African court and an English arbitration panel. J ust by adding additional defendants and
documents, Plaintiff cannot relitigate those issues. Plaintiff is foreclosed from contesting that

Blue Wall controlled both the vessels VIGOROUS and the now~scrapped ADAMASTOS, and

from contesting that Phoenix was the beneficial owner of ADAMASTOS.

Page 20 - Defendant Vigorous Shipping & Trading’s Motion to Vacate l\/laritime Rule B
Attachment

4835~2809-33'¥4.4

 

Case 1:18-mc-03457-KAI\/|-_S_.]B Document 1-4 Fi|od 12/28/18...__Page 54 of 68 Page|D #: 86
Case 3:18-cv-O.’ p-MO Document 15 Flled 12!10/.' Page 21 ot 22

With a judicial finding that Blue Wall did not control both vesseis, and an
arbitration panel decision that Phoenix was not the beneficial owner of ADAMASTOS, Plaintiff
cannot succeed on its alter ego theory against Vigorous Shipping. This is so because Plaintiff
must actually pierce two sets of corporate veils. lt must establish either that Adamastos Shipping
(owner of the vessel ADAMASTOS) was one and the same as Blue Wall, and that Blue Wall is
one and the same as Vigorous Shipping. Or, it must establish that Adamastos Shipping was one
and the same as Phoenix Shipping, and that Phoenix Shipping was one and the same as Vigorous
Shipping. Plaintiff can do neither. lf Blue Wall did not control the only asset of Adamastos
Shipping, and Phoenix was not the beneficial owner of that same asset, then those two

companies cannot be one and the same as Adamastos Shipping, which was a special purpose

 

vehicle (SPV) single-ship owning company.
///
///
///
///
///
///
///
///
///

//'/

Page 2l ~ Defendant Vigorous Shipping & Trading’s l\/lotion to Vacate Mai'itime Rule B
Attachment

4835-2809-33?4.4

aM@-ar art ar aaa atlanta 15 ingram Paneaaaa@ a

II. CONCLUSION

For the foregoing reasons, Vigorous Shipping respectfully requests that this
Honorable Court vacate the attachment of Vigorous Shipping’s vessel and dismiss Pacific’s
Verified Complaint with prejudice Vigorous Shipping, in turn, seeks all other equitable relief,

including the right to obtain damages from Pacif`)c for its wrongful attachment of the Vessel.

DATED: December 10, 2018.
MILLER NASH GRAHAM & DUNN LLP

s/ Sanja Muranovic

M. Christie Heliner, OSB No. 743400
chris.helmer@millernash.com

Jess G. Webster, OSB No. 155330
jess.webster@millernash.com

Sanja Muranovic, OSB No. 171774
sanja.muranovic@millernash.com
Telephone: 503.224.5858

Facsimile: 503.224.0155

BLANK ROME LLP

Keith B. Letourneau (Pro Hac Vice pending)
kletourneau@blankrome.com

Jererny A. Herschaft (Pro Hac Vice pending)
jherschaft@blankrome.com

Telephone: 713.228.6601

Facsimile: 713.228.6605

Attorneys for Defendant
Vigorous Shipping & Trading

Page 22 - Defendant Vigorous Shipping & Trading’s Motion to Vacate Maritime Rule B
Attachment

4835-2809-3314.4

 

CaS€ 1218-mC-03457-KAM=SJB DOCUm€n'[ 1-4 Filed 12/28/18--,__Page 56 Of 68 Page|D #Z 88

12/27.'2018

Pacific GulfShipping Co. v. Adainastos Shipping & Trading S.A.

et al

Assigned to: Judge Michael W. Mosman
Demandt 322,610,000,000

Cause: 28:1333 Admiralty

Plaintiff
Pacific Gqu Shipping Ce.

 

V.
Defendant
Adamastos Shipping & Trading S.A.

Defendant
Vigorous Shipping & Trading S.A.

htlps:/lecf.ord.uscourts.gov/cgi-binlEJktRpt.p|?566505060359392»L__t_O-t

U.S. District Court
District of Oregon (Portland (3)) - ~
CIVIL DOCKET FOR CASE #: 3:18-cv-02076-M0 ti ,,/

District of Oregon CM/ECF LlVE Release Vel,. `l"6_1

PROTEC'l`l\/lil 0le

 

Date Filed: 12/03!2018

Jury Demand: None

Nature of Suit: 120 Contract: l\/Iarine
Jurisdiction: Federal Question

represented by Briton P. Sparkman

Chaios & Co., P.C.

55 Hamilton Avenue

Oyster Bay, NY ll771
516~714-4300

Fax: 516-750-9051

Email: bsparkman@chaloslaw.com
LEAD ATTORNEY

PRO HAC VICE

ATTORNEY TO BE NOTICED

David R. Boyajian

Schwabe Williamson & Wyatt
l211 SW Fifth Avenue
Suite1900

Portland, OR 97204
503-796-2943

Fax: 503»796-2900

Ernail: dboyajian@schwabe.com
LEAD ATTORNEY

ATTORNEY TO BE NOTICED

represented by Jeremy A. Herschaft

Blank Rome LLP

717 Texas Avenue

Suite 1400

Houston, TX 77002

713-632-8653

Fax: 713-228-6605

Email: jherschaft@blanl<rome.com
LEAD ATTORNEY

PRO HAC VICE

1)'7

 

 

Case 1:18-mc-03457-KAI\/|»S.]B Document 1-4 Filed 12/28/18\ Page 57 of 68 Page|D #: 89

12127/2018

Defendant
Blue Wall Shipping Ltd.

Defendant
Phoenix Shipping & Trading S.A.

District ofOregon CMIECl-“ LlVE Re!ease Ve\. .»":6.1

ATTORNEY TO BE NOTICED

Jess G. Webster

l\/liller Nash Graham & Dunn LLP
Pier 70

2801 Alaskan Way

Suite 300

Seattle, WA 98121

(206) 777-7560

Fax: (206) 340-9599

Email: jess.webster@millernash.com
LEAD ATTORNEY

ATTORNEY TO BE NOTICED

Keith B. Letourneau

Blank Rome LLP

717 Texas Avenue

Suite 1400

Houston, TX 77002
713-402-7650

Fax: 713-228-6605

Email: kletourneau@blankrome.com
LEAD ATJ‘"ORNEY

PRO HAC VICE

ATTORNEY TO BE NOT[CED

M. Christie Helmer

Miller Nash Graham & Dunn LLP
ill SW Fifth Avenue

Suite 3400

Portland, OR 97204

(503) 205-2464

Fax: (503) 224-0155

Email: chris.helmer@millernash.com
LEAD ATTORNEY

ATTORNEY T 0 BE NOTICED

Sanja Muranovic

Miller Nash Graham & Dunn LLP

111 SW Fifth Avenue

Suite 3400

Portland, OR 97204

503-205-2381

Email: sanja.muranovic@millernash.com
LEAD ATTORNEY

ATTORNEY TO BE NOTICED

 

l l l

https:h'ecf.ord.uscourls.govlcgi-binletRpt.p|?566505(}60359392-L_1_0-1

277

 

 

 

Case 1:18-mc-03457-KAMF§JB Document 1-4 Filed 12/28/18 l __Page 58 of 68 Page|D #: 90

12127/2013
Date Filed

District of Oregon C|WECF LlVE Release Ve`. 7`6.1
Docket Text

 

12/03/2018

Verified Complaint. Filing fee in the amount of$400 collected. Agency Tracking ID:
0979-5654065 Filer is subject to the requirements of Fed. R. Civ. P. 7.1. Jury Trial
Requested: No. Filed by Pacific Gqu Shipping Co. against Adamastos Shipping & Trading
S.A., Blue Wall Shipping Ltd., Phoenix Shipping & Trading S.A., Vigorous Shipping &
Trading S.A. (Attachinents: # _l__ Attachment Verification of Complaint, # 2 Exhibit 1, # §
Exhibit 2, # § Exhibit 3, # § Exhibit 4, # § Exhibit 5, # jj Exhibit 6, # 8 Exhibit 7, # 2
Exhibit 8, # 10 Exhibit 9, # § Exhibit lO, # _l_2 Exhibit li, # 13 Exhibit 12, # j,;,l Exhibit
l3, # § Proposed Summons, # § Civil Cover Sheet). (Boyajian, David) (Entered:
12/03/2018)

 

12/03/2018

ltd

Motion for issuance ofProcess ofMarr'Iime Atfcrchment and Garnishment Piled by Pacific
Gqu Shipping Co., (Attachments: # l Proposed Document, # 2 Proposed Order) (Boyajian,
David) (Entered: 12703/2018)

 

12/03/2018

]u.>

Corporate Disclosure Statement . filled by Pacif`lc Gulf Shipping Co., (Boyajian, David)
(Entered: 12/03/2018)

 

12/03/2018

l~lb-

Motionfor OrderAllowr`i/rg Caigo Handlr'ng, Repm'rs and Movemenr of Vessel'. Filed by
Pacific Gulf Shipping Co., (Attachments: # 1 Proposed Order) (Boyajian, David) (Entered:
12/03/2018)

 

12/03/2018

]U'i

Motion to Appoint Custodian . Filed by Pacific Gulf Shipping Co., (Attachments: # l_
Proposed Order) (Boyajian, David) (Entered: 12/03/2018)

 

12/03/2018

ORDER AUTHORIZING ISSUANCE OF PROCESS OF MARITIME
ATTACHMENT AND GARNISHMENT 2 . Signed on 12/3/2018 by Judge Marco A.
Hernandez. (jp) (Entered: 12/03/2018)

 

12/03/2018

|-~l

ORDER APPOINTING CASCADE MARINE AGENCIES LTD. AS SUBSTITUTE
CUSTODIAN. Signed on 12/3/2018 by Judge Marco A. Hernandez. (jp) (Entered:
12/03/2018)

 

12/03/2018

ORDER ALLOWING CARGO HANDLING, REPAIRS AND MOVEMENT OF
VESSEL. Signed on l2/3/2018 by Judge Marco A. Hernandez. (jp) (Entered: 12/03/2018)

 

12/04/2018

I\D

Notice of Case Assignment: This case is assigned to Judge l\/lichael W. Mosman. (rs)
(Entered: l2/04/2018)

 

12/07/2018

l0

Scheduling Order by Judge Michael W. Mosman. Oral Argument is set for 12,/12/2018 at
09:00Al\/I-10:00AM in Portland Courtroom 16 before Judge Michael W. Mosman.
Defendant Vigorous Shipping & Trading, S.A. notified the Court that it will be filing a
l\/lotion to Vacate. Ordered by ludge Michael W. Mosman. (kms) (Entered: 12/07/2018)

 

12/07/2018

Notice re Complaint,, 1 Noti'ce ofResrri'cred Appearance Pursuanr to Rule E(S) Filed by
Vigorous Shipping & Trading S.A.. (Related document(s): Complaint,, _1_ .) (Helmer, M.)
(Entered: 12/07/2018)

 

12/07/2018

Motion for l,eave to Appear Pro Hac Vicefor Arrorney Jeremy A. Herschaj? . Filin g fee in
the amount of $300 collected; Agency Tracking ID: 0979»5661640. Filed by Vigorous
Shipping & Trading S.A.. (Heimer, l\/l.) (Entered: 12/07/2018)

 

12/07/2018

Motion for Leave to Appear Pro Hac ViceforAtrorney Kei`th B. Lerourneau . Filing fee in
the amount of$300 collected; Agency Tracking ID: 0979-5661647. Filed by Vigorous
Shipping & Trading S.A.. (I-Ielmer, l\/l.) (Entered: 12/07/'2018)

 

12/10/2018

 

 

1_4

 

l\/lotion for Leave to Appear Pro Hac Vicefor Attorrrey Br'i`ton P. Sparkman . Filing fee in
the amount of $300 collected; Agency Tracking ID: 0979-5662293. Filed by Pacific Gulf

 

hllps:Hect.ord.uscourts.govfcgi-bin/Dl<tRpt.p|?566505060359392-L_1_0-1 317

 

 

Case 1:18-mc-03457-KAI\/|-$.]B Document 1-4 Filed 12/28/18 __Page 59 of 68 Page|D #: 91
1272772018 District of Oregon CMIECF LlVE Re|ease Ve. .61
Shipping Co.. (Boyajian, David) (Entered: 12710/2018)

1271072018 15,, Motion to Vacate Maritr'me Rule B Atmchrnenr Order on motion for issuance § . Oral
Argument requested.Expedited Hearing requested Filed by Vigorous Shipping & Trading
S.A.. (Attachments: # 1 Exhibit l, # 2 Exhibit 2, # §_ Proposed Order Proposed Order)
(Muranovic, Sanj a) (Entered: 12/10/201 8)

1271072018 16_ Declaration of Stathis Gourdomichalis . Filed by Vigorous Shipping & Trading S.A..
(Related document(s): Motion to Vacate, § .) (Muranovic, Sanja) (Entered: 1271072018)

 

 

 

1271072018 g Declaration of George Gourdomichalis . Filed by Vigorous Shipping & ri`rading S.A,.
(Related document(s): Motion to Vacate, 1”5_ .) (Attachments: # 1 Attachment Registered
list of Blue WAll owner) (l\/luranovic, Sanja) (Entered: 1271072018)

1271072018 § Declaration of Patrick Holloway . Filed by Vigorous Shipping & Trading S.A.. (Related
document(s): Motion to Vacate, § .) (Muranovic, Sanja) (Entered: 12/1072018)

 

 

12/10/2018 19 Declaration of Sanja Muranovic . Filed by Vigorous Shipping & Trading S.A.. (Related
document(s): Motion to Vacate, § .) (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 2
Exhibit C, # fi_ Exhibit D, # § Exhibit E) (l\/luranovic, Sanja) (Entered: 1271072018)

12710/2018 B Notice of Appearance of Jess G. Webster appearing on behalf of Vigorous Shipping &
Trading S.A. Filed by on behalf of Vigorous Shipping & Trading S.A.. (Webster, Jess)
(Entered: 1271072018)

12/1072018 § ORDER: Granting Application for Special Admission Pro Hac Vi'ce of Jeremy A.
Herschaft for Vigorous Shipping & Trading S.A.. Application Fee in amount of $300
collected, Receipt No. 0979-5661640 issued. Signed on 1271072018 by Judge Michael W.
Mosman. (ecp) (Entered: 12/1072018)

12/1072018 22 Notification of Cl\/IfECF Account for Jeremy A. Herschaft (Pro Hac Vice admission). Your
login is: _ialicrsclial`t. Go to the CM/ECF logi_n_page to set your password. (ecp) (Entered:
12/10720 l 8)

1271072018 22 ORDER: Granting Application for Special Admission Pro Hac l/i'ce of Keith B.
Letourneau for Vigorous Shipping &, Trading S.A.. Application Fee in amount of 8300
collectedl Receipt No. 0979-5661647 issued. Signed on 1271072018 by Judge l\/lichael W.
Mosman. (ecp) (Entered: 1271072018)

12710/2018 24 Notification of CM7ECF Account for Keith B. Letourneau (Pro Hac Vice admission). Your
login is: khlotonrueau. Go to the CM/ECF login_p_age to set your password. (ecp)
(Entered: 12/1072018)

1271072018 25 Scheduling Order by Judge l\/Iichael W. l\/losman. Response is due by 127l172018. Oral
Argument is set for 1271272018 at 09:00AM in Portland Courtroom 16 before Judge
Michael W. Mosrnan, regarding Motion to Vacate Mcrrirr.`me Rule B Atrachmeni‘ Order on
motion for issuance § l__j . Ordered by Judge Michael W. Mosman. (dls) (Entered:
1271072018)

1271172018 B ORDER: Granting Application for Special Admission Pro Hac Vice of Briton P.
Sparkrnan for Paciftc Gulf Shipping Co.. Application Fee in amount of $300 collected.
Receipt No. 0979-5662293 issued. Signed on 12/1172018 by Judge Michael W. Mosman.
(ecp) (Entered: 1271 1/2018)

12/1172018 27 Notification of CM/ECF Account for Briton P. Sparkman (Pro Hac Vt'ce admission). Your
login is: hpsparltman. Go to the Cl\/l/ECF logi_i_i"[:@g<; to set your password. (ecp)
(Entered: 1271l72018)

1271172018 28 Rcsponse in Opposition to Motion to Vacate Mcrri`ti`me Rule B Artachment Order on motion

 

 

 

 

 

 

 

 

 

 

 

 

 

hitps:llecf.Ord.uscourts.govlcgi-bimleprl.p|?566595060359392-L_1_0-1 477

 

Case 1:18-mc-03457-KAI\/|-.S_.]B Document 1-4 Filed 12/28/18~. Page 60 of 68 Page|D #: 92

1272772018

District ct Oregon C|WECF LlVE Re|ease Vei 76.1

for issuance § 11 . Filed by Pacific Gulf Shipping Co.. (Sparkman, Briton) (Entered:
1271172018)

 

127117'2018

Declaration of Michael John Fitzgerald . Filed by Pacific Gulf Shipping Co.. (Related
document(s): Response in Opposition to Motion 2_8 .) (Sparkman, Briton) (Entered:
1271172018)

 

1271172018

Declaration of Briton P. Sparkman . Filed by Pacific Gulf Shipping Co.. (Related
document(s): Response in Opposition to Motion 28 .) (Attachments: # 1 Exhibit 1, # 2
Bxhibit 2, # _".; Exhibit 3, # 3 Exhibit 4, # _5_ Exhibit 5) (Sparkman, Briton) (Entered:
1271172018)

 

1271272018

L)J

Notice of Appearance of Garrett S. Garfield appearing on behalf of Al-Saeed Trading
Company, Y.S.C. Limi'fed Notice oprpeamnce Filed by on behalf of Al-Saeed Trading
Company, Y.S.C.. (Garfield, Garrett) (Entered: 12712720l 8)

 

12712/2018

Corporate Disclosure Statement . Filed by Al-Saeed Trading Company, Y.S.C.. (Garfield,
Garrett) (Entered: 127 l 2720 l 8)

 

1271272018

|L.»J
w

Declaration ofGarret S. Garfield . Filed by Al~Saeed Trading Company, Y.S.C..
(Attachments: # 1 Exhibit) (Garfield, Garrett) (Entered: 1271272018)

 

1271272018

Transcript Designation and Order Form for the hearing held on 12/12718 before Judge
Mosman. Court Reporter: Bonita Shumway. Tape Number: unknown. . Filed by Vigorous
Shipping & Trading S.A.. (Muranovic, Sanja) (Entered: 1271272018)

 

12/1272018

36

MINUTES of Proceedings: Oral argument held. Defendant’s Motion to Vacate § will be
taken under advisement pending further briefing. Briton Sparkman, David Boyajian
present as counsel for plaintiff(s). Jeremy I-Ierschaft, Sanja Muranovic, Garrett Garfield
present as counsel for defendant(s). Court Reporter: Bonita Shumway. Judge Michacl W.
l\/Iosrnan presiding (kms) (Entered: 12/13720l 8)

 

l2713720l8

OFFICIAL COURT TRANSCRIPT OF PROCEED!NGS F[LED Oral Arguinent held on
1271272018 before Chief Judge l\/Iichael W. Mosman, Court Reporter Bonita J. Shumway,
telephone number 503-326-8188 or bonitawshumway@ord.uscourts.gov. 'l`rzmscr§pi may
he \-'ie\\»'cti ai C`oiti‘l's public terminal or purchased front the Court chortcr before the
deadline for Relc:-isc r_)l"'l`r;iiiiscript Re.\‘triciion. /\l"fer\-\'urtls ii may he obtained through lite
(_`ourl R_cpo:'tcr or l’/\(_Tl`~`,R-E'§cc l"o|icy al ord.liscoiiris,gov. Notice Oflntent to Redact
Transcript is due by 1272072018. Redaction Request due 17372019. Redacted Transcript
Deadline set for 1714/2019. Release of Transcript Restriction set for 3713/2019. (Shumway,
Bonita) (Entered: 1271372018)

 

12713/2018

Notice of Plainri'jjf’s Discovery Plan Proposal Filed by Pacific Gulf Shipping Co..
(Attachments: # _l_ Exhibit 1, # 2 Exhibit 2) (Sparkman, Briton) (Entered: 12/1372018)

 

l2714720l8

|L»J
60

Notice re Notice 21 Response i‘o Pfai"ri!iT]j"s Discovery Plan Proposal Filed by Vigorous
Shipping & Trading S.A.. (Related document(s): Notice § .) (Attacliments: # 1 Exhibit 1,
# 2 Exhibit 2) (l\/luranovic, Sanja) (Entered: 1271472018)

 

l2717/2018

Unopposed Motion for Protective Order . Filed by Vigorous Shipping & Trading S.A..
(Attachments: # 1 Exhibit 1) (Muranovic, Sanja) (Entered: 1271772018)

 

1271772018

STIPULATED PROTECTIVE ORDER. Signed on 12717718 by Judge Michael W.
Mosman. (dls) (Entered: 12/1772018)

 

1271772018

 

 

41

 

ORDER: GRANTING Defendant’s Unopposed Motion for Protective Order 3_9 . As the
protective order has been signed, Defendant is ordered to produce the documents
referenced in its Exhibit 2 [38-2] and Plaintiff is ordered to hold the depositions of George
and Stathis Gourdomichalis as discussed in Defendant's Response to Discovery § on or

 

https:77ecf.ord.uscourts.govlcgi-binkatRpt.pi?566505060359392-L_1_0»1 577

 

Case 1:18-mc-03457-KAM,S_JB Document 1-4 Filed 12/28/18 - \___Page 61 of 68 Page|D #: 93

1272772018

"` District of Oregon C|WECF LlVE Release Ve» _7"`6_1

before 12722718. Foifowing Defendant's production and Plaintiff's depositions, Plaintiff
may submit a supplemental request for expedited discovery by 12727'718 if necessary and
the Court wili rule immediately Ordered by Judge Michael W. Mosman. (dis) (Entered:
1271772018)

 

1271'772()18

|B

Emergency Motion for Extension of Tirne to Complete Depositfons. Expedited Hearing
requested Filed by Pacific Gulf Shipping Co.. (Attachments: # _1_ Exhibit 1) (Sparkman,
Briton) (Entered: 127 1 77 201 8)

 

1271 77 20 l 8

Motion for Bond Memorandzrm Regarding Reqw'remenf of Bond Pending Jurz`sdicfiona!
Dfscove)j). Filed by Vigorous Shipping & Tradingr S.A.. (Attachments: # 1 Exhibit 1)
(Muranovic, Sanj a) (Entered: 1271772018)

 

1271772018

Declaration of Efstahios Gourdomichalis . Filed by Vigorous Shipping & Trading S.A..
(Related document(s): Motion for Bond 4_3 .) (Muranovic, Sanja) (Entered: 12717/2018)

 

1271772018

Memorandum fn Opposz`t:.'on to Defendant Wgomus Shipping Ltd's Requestfor Bond. Filed
by Pacific GulfShipping Co.. (Sparkman, Briton) (Entered: 1271772()18)

 

1271'772018

Declaration of Edward Mills-Webb . Filed by Pacific Guif Shipping Co.. (Reiated
document(s): Melnorandum 4_5 .) (Sparl<man, Briton) (Entered: 1271772018)

 

1271772018

Second Declaration ofMichael John Fitzgerald . Filed by Pacific Gulf Shipping Co..
(Related document(s): Memorandum 51_5_ .) (Sparl<man, Briton) (Entered: 1271772018)

 

1271872018

Declaration of Briton P. Sparkman in Support of Emergency Motionfor Exfension of 1'1'me.
Filed by Pacific Guif Shipping Co.. (Related document(s): Motion for Extension ofTime
§ .) (Sparkman, Briton) (Entered: 1271872018)

 

12718720]8

Response in Opposition to Emergency Motion for Extension of Time 70 Complete
Deposr'fions 12 . Filed by Vigorous Shipping & Trading S.A.. (Muranovic, Sanja)
(Entered: 1271872018)

 

1271872018

Declaration of Jeremy A. Herschat't . Filed by Vigorous Shipping & Trading S.A.. (Related
document(s): Response in Opposition to Motion § .) (Attachments: # 1 Exhibit 1)
(Muranovic, San j a) (Entered: 1271872018)

 

1271872018

Supplementai Response to Emergency Motion for Extension of 'i`ime 70 Complele
Deposz'lr.`ons _{1_”_2_ . Filed by Vigorous Shipping & Trading S.A.. (l\/luranovic, Sanja)
(Entered: 1271872018)

 

12/1872018

Reply in Response 70 Opposition 7DE 49, 50) and infurfher Szipport to Emergency Motion
for Extension of Time 70 Complete Deposl'!i`ons 32 . Filed by Pacific Gulf Shipping Co..
(Spal'l<man, Briton) (Entered: 1271872018)

 

12/1872018

|U’i
LJJ

Supplementai Response Second Supplementai Response to Emergency Motion for
Extension of Tirne to Complete Deposfiions 512 . Filed by Vigorous Shipping & Trading
S.A.. (Muranovic, Sanja) (Entered: 1271872018)

 

1271972018

 

 

 

ORDER: Plaintiffs Emergency Motion for Extension of Tirne to Compiete Depositions
§ is DENIED. Defendant‘s Motion for Bond 4_3 is DENIED. Defendants may move for
reconsideration of bond following the Court's ruling on any potential supplementary
discovery requestsl Ordered by Judge Michael W. Mosman. (kms) (Entered: 1271972018)

 

 

 

 

 

 

 

PACER Service Center

l Transaction Receipt 1

| ` 1

 

 

 

 

 

 

 

https:)')'ecf.ord.uscourts.gov7cgE-binletRpt.pl?566505060359392-L_1__G-t 677

 

Case 1:18-mc-03457-KAM-$JB Document 1-4 Filed 12/28/18. _.\__Page 62 Of 68 page|D #: 94
District of oregon eM/ECF LlVE Reiease vel 764

 

 

 

 

 

 

 

 

 

12/2772018 1
| 12727720:3 :2:57:21 |
PAC.ER Brewn.izz.;zs:sisz:a C"e"t 1545.0077
Logln: Code:
S ch 3:18-cv-(120'76-M0 Stait
Description: Docl<e[Report Ce_=ltreria' date: 1717197(1 End date:
" ' 12/27/2018
Bi““b"’ 5 case 0.50
Pages:

 

 

 

 

 

 

 

 

https:llec€.ord.uscourts.govlcgi-birthktRpt.p|?566505060359392-b_1_0~1

777

 

 

 

 

Case 1:18- mc- -03457- KAI\/| -S.]B Document 1- 4 Filed 12/28/18 Pa e 63 of 68 Page|D #: 95

Case3:18- cv-f 761\710 Doeument 37 Filed12713 age11013

David R. Boyajian, OSB #112582
Email: dboyajian@schwabe‘com

SCHWABE, WILLIAMSON & WYATT, P.C.

1211 SW 5tll Ave., Suite 1900
Portland, OR 97204
Telephone: 503.222.9981
Facsimile: 503.796.2900

Briton P. Sparkman, Admitted PHV
Email: bsparl<man@chaloslaw.com
CHALOS & CO, P.C.

55 Hamilton Avenue

Oyster Bay, NY 11771

Attorneys for Plaintiff, Pacific GulfShipping Co.

lN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF OREGON

PORTLAND DlVISlON

PACIFIC GULF SHIPPING CO.,
Plaintiff,
vs.

ADAMASTOS SHIPPING & TRADING
S.A., VIGOROUS SHIPFING &
TRADING S.A., BLUE WALL
SHIPPING LTD., and PHOENIX
SHIPPING & TRADING S.A.

Defendants

 

No. 3:18-CV-02076-MO

Adm iralty

PLAINTIFF PACIFIC GULF SHIPPING
CO.’S DISCOVERY PLAN PROPOSAL

COMES NOW, Plaintiff Pacific Gqu Shipping Co. (“Plaintlff”) by and through its

undersigned counsel and submits the following proposed plan for expedited discovery:

Page l » PLAINTIFF PACIFIC GULF SHIPPING CO.’S

DISCOVERY PLAN PROPOAL

PDX\I 32337\233641\DBO\22553030. l

SCHWABE. WlLL|AMSON & W`\'ATT. PiCi
Al%nrneys al Law
1211 SW Sih Ave..Sui\e190[}
Panland, OR 9?204
Tl!ephona: 503.222.9981
Fax: 503`796.290[)

 

Case1:18-mc-03457-KAI\/|-S.]B Document1-4 Fi|e 12/28/18...P 964 f68P :
Case3:18-cv-' '3-76-1\/10 Docu:nentS? F%ed 12713 3992%13 age|D#%

1. Plaintiff to serve Requests for Production by Friday, December 14, 2018. A copy
of proposed requests for production are enclosed hereto as Exhibit 1.

2. Plaintiff to serve First Set of Interrogatories by Friday, December 14, 2018. A
copy of proposed interrogatories are enclosed hereto as Exhibit 2.

3. Responses to Plaintiff’s First Requests for Production and First Set of
Interrogatories to be served on or before Friday December 28, 2018.

4. Plaintiff to serve subpoena(s) on the insurance underwriters who hold entry for

the M/V ADAMAS'I`OS and the M/V VIGOROUS on or before Monday December 17, 2018.

5. Depositions of the following individuals to proceed in Greece during the week of

January 7-11, 2019,* with exact dates, times, and locations to be agreed by counsel:
A. George Gourdomichalis;
B. Efstahios Gourdomichalis;
C. Corporate representative of Vigorous Shipping & Trading S.A.;
D. Corporate representative of Phoenix Shipping & Trading S.A.;
E. Corporate representative of Blue Wall Shipping Ltd.

6. Plaintiff respectfully reserves the right to request leave of the Court to seek

additional written discovery and/or depositions

 

§ Subject to the receipt of a full and complete production and responses by Friday, December 28,
2018. Plaintiff respectfully reserves the right to seek leave ofthe Court to file a motion to compel
and/or continue the depositions in the event the discovery responses are incomplete and/or

inadequate
Page 2 ~ PLAINTIFF PACIFIC GULF sHIPPING Co.’s ‘°’CHW"BE' "711»‘7¢;“7§?51§"7""`"' "‘°*
Drscovnnv PLAN PRoPosAL ‘2;`:=?,1'1§11,:§§;§:2'1:;:°°
1 cap one: t .

Fax: 503\796.2900

PDX\] 32837\238641\DBO\22553030. l

 

 

Case 1:18-mc-03457-KAI\/1-S.]B Document 1-4 Filed 12/28/18-- .Pa e 65 of 68 Page|D #: 97

Case 3:18-cv-f

Dated this 131h day of December 2018.

Page 3 -
DISCOVERY PLAN PROPOSAL

PDX\|3283'7\238641\DBO\22553030.1

76-MO Document37 Filed12713

age3of3

Respectfully submitted,

CHALOS & CO, P.C.

BY:

and

S/BRITON P. SPARKAMN

Briton P. Sparkman

Admitfed Pro Hac Vfce

Email: bsparkman@chaloslaw.com
Telephone: 516.714.4300
Facsimiie: 516.750.9051

SCHWABE, WILLIAMSON & WYATT, P.C.

BY:

PLAINTIFF PACIFIC GULF SHIPPING CO.’S

S/DA VID R. BOYAJIAN

DAVID R. BOYAJIAN, OSB #1 125 82
dboyajian@schwabe.com

Kent Roberts, OSB #801010

Email: ckroberts@schwabe.com
Telephone: 503.222.9981

Facsimile: 503.796.2900

SCHWABE, W|LL!AMSON & WYATT. P.C.
Nlorneys al Law
1211 SW Slh Ave., Suite 1900
Foriland, OR 97204
Telephone: 503.222.9961
Fax: 503.796,2900

 

Case 1: 18- mc c-0345 -KAI\/|-S.J
ase 3:10\/~0’

B
8 §_6~7\710 Document 37-1

Davld R. Boyajian, OSB #112582

Email: dboyajian@schwabe.com

SCHWABE, WlLLiAMSON & WYATT, P.C.
1211 SW 5th Ave., Suite 1900

Portland, OR 97204

Telephone: 503.222.9981

Facsimile: 503.796.2900

Briton P. Sparkman, Admitted PHV
Email: bsparl<man@chaloslaw.com
CHALOS & CO, P.C.

55 Hamiiton Avenue

Oyster Bay, NY 1 1771

Attorneys for Plaintiff, Pacific GulfShipping Co.

Document1-4 l=i|eFdi|%e§/§%l

18 Pae66of P |D# 98
1 %agel o§ age

7

EXHIBIT 1

IN THE UNITED STATES DlSTRICT COURT

FOR THE DISTRICT OF OREGON

PORTLAND DIVISION

PACIFIC GULF SHIPPING CO.,

Plaintiff,
Admiralty
vs.

No. 31 18-CV~020'76~MO

ADAMAST{)S SHIPPING & TRADING PLAIN'I`IFF PACIF`IC GULF SHIPPING
S.A., VIGOROUS SHIPPING & CO.’S FIRST REQUEST FOR
TRADING S.A., BLUE WALL PRODUCTION OF D()CUMENTS

SHIPPING LTD., and PH()ENIX
SHIPPING & 'I`RADING S.A.

 

De fendants.

Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure, Plaintiff Pacific

Gulf Shipping Co. (“Piaintift”) hereby submits its First Request for Production of Documents

to Defendants Vigorous Shipping & Trading S.A. (“Vigorous Shipping”), Blue Wall Shipping

Page l ~ PLAINTIFF PACIFIC GULF SHIPPING CO.’S FIRST

REQUEST FOR PRODUCTION OF DOCUMENTS

PDX\l 32837\238641\DBO\22553030.l

SCHWABE W|LL|AMSON & WYAYT P C7
Ailomeys at Law
1211 SW 5th Ave Suite1900
Pnrt|and, OR 97204
Telephone: 503. 222. 9981
Fax: 503. 796.2900

 

 

Case 1: 18- mc- -03457- KAI\/|- S.]B Document 1- 4 Filed 12/28/18 Pa%e 67 2ot 68 Page|D #: 99
Case 3: 18 cv- -0 76- -1\710 Docurnent 37- 1 Filed 1271'age201

Ltd., (“Blue Wall”), Phoenix Shipping & Trading S.A. (“Phoenix”), and Adamastos Shipping
& Trading S.A. (“Adamastos Shipping”) (referred to collectively hereafter as “Defendants”).
Defendants shall produce true and completely accurate copies as required by the Court Within

fouiteen (14) days.

I. DEFINITIONS AND INSTRUCTIONS

1. Communication. The term “communication” means the transmittal of information (in the
form of facts, ideas, inquiries or otherwisc).

2. Docurnent. The term “document” is defined to by synonymous in meaning and equal in
scope to the usage of the term “documents or electronically stored information” in Fed. R.
Civ. P. 34(a)(1)(A). A draft or non-identical copy is a separate document within the
meaning of this term. “Doeuments,” “doeumentation,” and “communications” include, but
are not limited to, the following items within the possession, custody, or control ofPlaintiff
or known by Plaintiff to exist, whether such items are typed, printed, drawn, sketched,
photographed, recorded, or written by hand:

Contracts; correspondence; telegrams; memoranda', statements; records;
reports; books; summaries and/or records of conversations; summaries
and/or records of personal conversations; diaries', forecasts; orders; bills;
invoices; checks', statistical statements; books or accounts; studies; graphs',
charts; work papers; indices; data sheets', data processing cards; analytical
records; minutes and/or records of meetings and conferences; reports and/or
summaries of entries; reports and/or opinions of consultants; appraisals;
records; reports and/or summaries of negotiations; brochures; iists;
periodicals; pamphlets; circulars; trade letters; newspaper clippings; press
releases; notes; projections; working papers; photographs; drawings; tape
recordings; and all other written, printed, recorded, or graphic matter,
photographic matter, or other matter, however produced or reproduced

3. The terms “plaintiff” and “defendant” as well as a party’s full or abbreviated name or a
pronoun referring to a party mean the party and, where applicable, its officers, directors,
employees, partners, corporate parent, subsidiaries or affiliates

A. “Plaintiff” shall mean and refer to Plaintiff, Pacific Gulf Shipping Co., and
includes their agents, representatives, attorneys, and/or anyone else acting on

its behalf
Page 2 _ PLAINTIFF PAClFrC GULF sHlPPING Co,’s FIRsT S“"W"BE"1.'111*;“7§31§,7“'""' "'°'
REQUEST ron PRODUCTION or DoCUMEN'rs 121‘§“1§12,“5§"§72'1°4`9“°

telephone: 503.222.9951
Fa)c 503.795.2900

PDX\E3283'7\238641\DBO\22553030. l

 

Case 1:18-mo-03457-KAI\/|.-.S.]B Dooument 1-4 Filed _12/28/18- Page 68 of 68 Page|D #: 100
Case 3:18-cv-O §.6~§\/10 Docurnent 37-1 Filed 12/1* 3 Page 3 ot 7

B. “Defendants” shall mean and refer to Defendants, Vigorous Shipping, Blue
Wall, Phoenix, and Adamastos Shipping (referred to collectively hereafter as
“Defendants”), and includes their officers, directors, employees, agents,
servants, representatives and all other individuals acting on their behalf

4. The terms “individual” or “individuals” and “person” or “persons” shall mean each and
every individual, corporation, paitnership, association, joint venture, flrm, group,
cooperative, governmental department, and agency (federal, state, or locai), division,
subsidiary, social or political organization, or any other entity cognizable at law, whether
real orjuridical or incorporated or unincorporated

5. When used with respect to an object or other physical thing, “identify” or “identity” shall
mean to give (a) a description, including such characteristics as dimensions, weight, color,
and construction material(s)‘, (b) the identity of the manufacturer, builder, or creator; (c)
the date of the manufacture, building or creation; and (d) the present location.

6. The term “concerning” means relating to, referring to, describing, evidencing, or
constituting

7. The terms “all,” “any,” and “each” shall each be construed as encompassing any and all.

8. The connectives “and” and “or” shall be construed either disjunctiver or conjunctively as
necessary to bring within the scope of the discovery request all responses that might
otherwise be construed to be outside of its scope.

9. The use of the singular form of any word includes the plural and vice versa.

10. The term “anyone acting on your behall" inciudes, but is not limited to, your attorneys,
investigators, and/or representatives whether hired or appointed by you.

il. If you contend that any document that would otherwise have been produced may be
withheld on grounds that it is privileged under the attorney/client privilege, the work
product doctrine, or any other basis, then each such document shall be fully identified in
writing by stating those persons having knowledge of any facts related to the claim of
privilege and all events, transactions, or occurrences related to the claim of privilege,
except that the substance need not be described to the extent that it is privileged

SCHWABE, W§LL|AMSON 3 WYATT, PiC.

Page 3 - PL,AINTIFF PACIFIC GULF sHiPPING cons FIRsT summaries
REQUEST FoR PRoDUCrIoN or DoCUMENTs m‘Pi",l§il,"é§"§i“lh‘g°°

Telephone: 503.222`9981
Fax: 503.796.290[}

PDX\E 3283'.»'\23864 l \DBO\22553030. l

 

